         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 1 of 113



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 BENJAMIN WASSON, Individually and             No. 1:18-cv-12330-ADB
 On Behalf of All Others Similarly Situated,

                              Plaintiff,       AMENDED CLASS ACTION
                                               COMPLAINT FOR VIOLATIONS OF
                  v.                           THE FEDERAL SECURITIES LAWS

 LOGMEIN, INC., WILLIAM R.                     JURY TRIAL DEMANDED
 WAGNER, EDWARD K. HERDIECH, and
 ROBERT BRADLEY,

                            Defendants.




462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 2 of 113



                                                  TABLE OF CONTENTS

I.      INTRODUCTION ...............................................................................................................1

II.     JURISDICTION AND VENUE ..........................................................................................6

III.    PARTIES .............................................................................................................................6

IV.     BACKGROUND AND RELEVANT PRE-CLASS PERIOD EVENTS............................8

        A.         LogMeIn’s Business and Merger with GoTo ..........................................................8

        B.         LogMeIn Planned to Transition GoTo Customers from Monthly to Annual
                   Billing ....................................................................................................................12

        C.         LogMeIn Closely Tracked and Managed Customer Renewal Before,
                   During, and After the Merger ................................................................................14

V.      SUMMARY OF THE FRAUD .........................................................................................16

        A.         LogMeIn Began Converting Existing GoTo Customers to Annual Payment
                   Terms in Q2’17 and Assured Investors that the Process Was Proceeding
                   Well ........................................................................................................................16

        B.         LogMeIn Announced It Had Already Reached Its Three-Year FCF Margin
                   Goal in Q3’ 17, Yet Investors Remained Concerned About Revenue
                   Growth ...................................................................................................................19

        C.         LogMeIn Issues Disappointing Revenue Growth Guidance at Its Analyst
                   Day, But Announced an Increased Dividend to Offset the News..........................22

        D.         LogMeIn Surprisingly Reiterates Its Previously Issued Guidance for 2018,
                   Leading Investors to Suspect a Latent Weakness Threatened the Company.........23

        E.         LogMeIn Announces Its Positive Q1’18 Results, But Investors Remained
                   Concerned Regarding Revenue Growth Guidance ................................................24

        F.         The Truth Begins to Emerge Through a Partial Corrective Disclosure
                   While Defendants Continued to Issue False and Misleading Statements ..............25

        G.         The Truth Is Revealed: Defendants Admit They Aggressively Forced
                   Customers Into Annual Contracts and Changed Payment Terms,
                   Alienating Customers, and Forcing Them into Competitors’ Arms ......................26

        H.         Former LogMeIn Employees Confirm LogMeIn Knew GoTo Customers
                   Were Cancelling at Greater than Anticipated Levels Due to the Change in
                   Payment Terms ......................................................................................................33



                                   AMENDED CLASS ACTION COMPLAINT
                                                  i
462257.2 LOGMEIN10B
           Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 3 of 113



VI.       DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
          OMISSIONS DURING THE CLASS PERIOD ................................................................45

          A.         False and Misleading Statements and Omissions in Connection with the
                     Announcement of LogMeIn’s Second Quarter 2017 Results ................................45

          B.         Defendants’ False and Misleading Statements and Omissions on
                     September 13, 2017 at the Deutsche Bank Technology Conference .....................55

          C.         False and Misleading Statements and Omissions in Connection with the
                     Announcement of LogMeIn’s Third Quarter 2017 Results ...................................58

          D.         Defendants’ False and Misleading Statements and Omissions on
                     December 19, 2017 at the Company’s Analyst Day ..............................................68

          E.         False and Misleading Statements and Omissions in Connection with the
                     Announcement of LogMeIn’s Full Year 2017 Results ..........................................71

          F.         False and Misleading Statements in Connection with the Announcement
                     of LogMeIn’s First Quarter 2018 Results ..............................................................79

          G.         Defendants’ False and Misleading Statements and Omissions on May 15,
                     2018 at the JP Morgan Global Technology, Media and Communications
                     Conference .............................................................................................................88

          H.         Defendants’ False and Misleading Statements and Omissions on June 5,
                     2018 at the Robert W. Baird & Co. Global Consumer, Technology &
                     Services Conference...............................................................................................89

VII.      LOSS CAUSATION..........................................................................................................90

VIII.     POST-CLASS PERIOD EVENTS ....................................................................................93

IX.       ADDITIONAL SCIENTER ALLEGATIONS ..................................................................94

X.        CLASS ACTION ALLEGATIONS ..................................................................................99

XI.       UNDISCLOSED ADVERSE FACTS .............................................................................100

XII.      APPLICABILITY OF PRESUMPTION OF RELIANCE ..............................................101

XIII.     NO SAFE HARBOR .......................................................................................................103

XIV. CLAIMS ..........................................................................................................................104

XV.       PRAYER FOR RELIEF ..................................................................................................109

XVI. JURY TRIAL DEMANDED ...........................................................................................109


                                    AMENDED CLASS ACTION COMPLAINT
                                                  ii
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 4 of 113



        1.       Lead Plaintiffs Larry Pollock1 and Robert Daub (“Plaintiffs”), by and through

their attorneys, allege the following upon information and belief, except as to those allegations

concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’ information and

belief is based upon, among other things, their counsel’s investigation, which includes without

limitation: (a) review and analysis of regulatory filings made by LogMeIn, Inc. (“LogMeIn” or

the “Company”), with the United States Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and media reports issued by and disseminated by LogMeIn;

(c) review and analysis of analyst reports regarding the Company; (d) interviews with former

LogMeIn employees; and (e) review of other publicly available information concerning

LogMeIn.

I.      INTRODUCTION

        2.       This is a federal securities class action on behalf of all individuals and entities that

purchased or otherwise acquired the publicly traded securities of LogMeIn between July 27,

2017 and July 26, 2018, inclusive (the “Class Period”), seeking remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).2

        3.       LogMeIn is a “Software as a Service” (or “SaaS”) company that offers both free

and fee-based, or premium, subscription software services used primarily by mobile

professionals to work remotely and by IT service providers to remotely manage computers and

servers. LogMeIn derives its revenue principally from subscription fees. LogMeIn is organized

into three segments: Communications and Collaboration, Identity and Access Management, and

Customer Engagement and Support.

1
  Larry Pollock died on January 31, 2019. See Dkt. No. 53 (Suggestion of Death). Counsel for
Pollock is in the process of preparing a motion to substitute an appropriate party pursuant to Rule
25(a)(1) of the Federal Rules of Civil Procedure.
2
  See the “CLASS ACTION ALLEGATIONS” section, supra at 103, for a more complete class
definition, including limitations.

                            AMENDED CLASS ACTION COMPLAINT
                                           1
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 5 of 113



        4.       On July 26, 2016, LogMeIn announced that it would acquire the “GoTo” family

of products from its primary competitor, Citrix Inc. LogMein claimed that the acquisition (or

“merger”) would enable the Company’s revenue “to grow in the high single digits on an organic

basis” in the first year and that LogMeIn would be better positioned to expand on that growth

rate over the long term. The Company projected that after one year of realizing cost synergies it

would have pro forma Adjusted EBITDA margins of approximately 35% and free cash flow of

more than $250 million.

        5.       After the acquisition closed on January 31, 2017, LogMeIn organized most of the

GoTo assets into its Communications and Collaboration segment, which post-merger accounted

for more than half of the combined entity’s revenues.

        6.       On February 28, 2017, the Company held an earnings call during which it

discussed the status of the GoTo integration and its projected effect on the Company’s 2017

performance. The Company projected a long-term “10% compounded annual growth rate, 40%

adjusted EBITDA margins, and 30% cash flow margin.” Defendants also announced a three-

year capital return plan to return approximately 75% of the Company’s free cash flow over the

period through a combination of share repurchases and dividends, beginning with a quarterly

cash dividend of $0.25 per share. Defendants, however, lowered revenue growth guidance for

2017 from the high single digits to approximately 5-6%, which analysts thought was a

conservative estimate.

        7.       During the call, Defendants informed investors that the Company intended to

boost free cash flow to fund the promised share repurchases and dividends by shifting GoTo

customers’ contracts, which were historically annual contracts that were billed either quarterly or

monthly, to annual prepaid subscriptions.




                           AMENDED CLASS ACTION COMPLAINT
                                          2
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 6 of 113



        8.       In October 2017, the Company pleasantly surprised investors when it announced

that it was increasing its full year free cash flow outlook to 30% of revenue, indicating that the

Company would reach its three-year goal within the first year.

        9.       Throughout the Class Period, Defendants assured investors that they would not

create friction with GoTo customers when transitioning them to annual prepaid contracts, a

process that would take “years” to complete. New customers started their subscriptions as

annual prepaid contracts; for existing customers, Defendants stated that transitioning to annual

prepaid contracts was optional and that they could still renew on a monthly basis. Defendants

also asserted that the Company’s retention team contacted customers approximately 60 to 90

days before their subscription expired to discuss changing the terms for renewal.

        10.      Throughout the Class Period, Defendants also assured investors that GoTo

customers were responding positively to the changes, as evidenced by the dramatic increase in

free cash flow and the stable gross renewal rate which remained at approximately 75%.

        11.      Unbeknownst to investors, however, Defendants were employing aggressive

practices to accelerate the transition in order to meet integration targets faster than projected and

to facilitate dividend payments, results which offset investors’ disappointment with LogMeIn’s

underwhelming revenue growth forecast. Defendants’ tactics included aggressively converting

customers from monthly to annual payments; automatically charging small and medium business

customers for an entire year without providing adequate notice or obtaining their affirmative

consent; forcing larger customers to sign new purchase orders rather than auto-renewing on the

same terms; and removing the “termination for convenience” clause, which had allowed GoTo

customers to prematurely cancel their annual subscription with 30-day notice. These practices

drastically increased customer friction, as customers were compelled to accept unfavorable terms

for services they required to operate their businesses, and caused customers to cancel their


                          AMENDED CLASS ACTION COMPLAINT
                                         3
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 7 of 113



subscriptions in 2018 when their annual contracts expired and to switch to LogMeIn’s

competitors who offered comparable services with more flexible terms and at better prices.

        12.      Contrary to reality, however, Defendants led the market to believe that the

Company was only in the early stages of a slow customer transition, that much of the increase in

free cash flow was attributable to merger synergies, and therefore, that the upward trend in free

cash flow would continue as the Company gradually transitioned existing GoTo customers to

annual payments.

        13.      At the Company’s December 19, 2017 Analyst Day, Defendants disappointed

investors by forecasting a scant 5-6% revenue growth for 2018. Investors envisioned growth in

the “high single digits,” which the Company had forecast when the merger was announced,

especially given that LogMeIn had realized merger cost synergies faster than anticipated and was

reportedly successfully transitioning the GoTo customers.          Analysts saw promise in the

Company’s cross-selling activity and potential for acquisitions to drive growth, and they

continued to see a substantial upside to free cash flow as they too believed the Company was in

the early stages of transitioning existing GoTo customers to annual payment terms. Nonetheless,

the investing public was unaware of the customer friction generated by the Company’s

aggressive tactics or of the resulting competitive vulnerability, both of which would impede the

trend of growing free cash flow and exacerbate investor concerns over organic revenue growth.

        14.      In a likely effort to regain investor confidence after releasing the disappointing

guidance, on February 1, 2018, the Company announced a 20% dividend increase, to $0.30 per

share. Shortly thereafter, on February 8, 2018 the Company announced its acquisition of Jive

Communications, which it touted as “a deal that gave us the scale and resources to expand into

larger, faster growing markets.”




                           AMENDED CLASS ACTION COMPLAINT
                                          4
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 8 of 113



        15.      Nevertheless, on the February 15, 2018 earnings call, the Company disappointed

investors by maintaining its revenue growth guidance despite success with the GoTo customer

transition and positive financial results.

        16.      The truth regarding the Company’s aggressive customer transition tactics was

partially revealed to the market on May 23, 2018 when Piper Jaffray reported that competitors

were gaining market share by attracting LogMeIn’s customers with more flexible terms;

however, the report indicated the Company had changed its terms to address the issue and

expected “organic acceleration in the collaboration business as better retention combines with

strong new bookings.”

        17.      Then, on July 26, 2018, Defendants were finally forced to acknowledge that their

aggressive tactics led to dramatic customer churn. Though investors had expected the Company

to transition contracts to annual prepaid subscriptions, Defendants revealed that the Company

had virtually forced customers into new terms with little notice, thereby souring customer

relationships and driving them to competitors with more flexible terms. These practices caused

renewal rates in the Communications and Collaboration segment to decline by 350 basis points,

driving down revenue guidance by 3% for the year.

        18.      The news shocked the market, driving down LogMeIn’s share price by $26.60

per share, or approximately 25.47%, to close at $77.85 per share on July 27, 2018, on unusually

heavy trading volume.

        19.      As a result of Defendants’ wrongful acts and omissions, securities law violations,

Plaintiffs and the Class suffered significant losses and damages.




                           AMENDED CLASS ACTION COMPLAINT
                                          5
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 9 of 113



II.     JURISDICTION AND VENUE

        20.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) & 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        21.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        22.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), and 15

U.S.C. § 78aa. Substantial acts in furtherance of the alleged securities law violations, and/or the

effects of the violations, occurred in this Judicial District. Many of the acts charged herein,

including the preparation and dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District. The Company’s principal executive offices

are also located in this Judicial District

        23.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.    PARTIES

        24.      Lead Plaintiff Larry Pollock,3 as set forth in his previously-filed certification

(Dkt. No. 27-2), incorporated by reference herein, purchased LogMeIn securities during the

Class Period, and suffered damages as a result of the federal securities law violations and false

and/or misleading statements and/or material omissions alleged herein.




3
 Larry Pollock died on January 31, 2019. See Dkt. No. 53. Counsel for Pollock is in the process
of preparing a motion to substitute an appropriate party pursuant to Rule 25(a)(1) of the Federal
Rules of Civil Procedure.

                           AMENDED CLASS ACTION COMPLAINT
                                          6
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 10 of 113



        25.      Lead Plaintiff Robert Daub, as set forth in his previously-filed certification (Dkt.

No. 27-2), incorporated by reference herein, purchased LogMeIn securities during the Class

Period, and suffered damages as a result of the federal securities law violations and false and/or

misleading statements and/or material omissions alleged herein.

        26.      Defendant LogMeIn is incorporated in Delaware, and its principal executive

offices are in Boston, Massachusetts. LogMeIn’s shares trade under the ticker symbol “LOGM”

on the NASDAQ Global Select Market (the “NASDAQ”), which is an efficient market. During

the Class Period, LogMeIn, through its officers and directors, published periodic filings with the

SEC and made public statements that, as alleged herein, contained material misrepresentations

and omissions that artificially inflated the price of the Company’s shares.

        27.      Defendant William R. Wagner (“Wagner”) was the President, a Director, and the

Chief Executive Officer (“CEO”) of LogMeIn throughout the Class Period. Prior to his

appointment as CEO in 2015, Wagner was the Chief Operating Officer (“COO”) of LogMeIn

from 2013 to 2015.        Prior to joining LogMeIn, Wagner held executive leadership roles

throughout his career, including COO and Chief Marketing Officer (“CMO”) of Vocus and

CMO of Fiberlink. Wagner holds a diploma in History from Lafayette College and an M.B.A.

from The Wharton School of Business.

        28.      Defendant Edward K. Herdiech (“Herdiech”) was the Chief Financial Officer

(“CFO”) of LogMeIn throughout the Class Period. Prior to joining LogMeIn, Herdiech held a

number of finance positions at Parametric Technology Corporation, Inc. Herdiech holds a

diploma in Business Administration with a concentration in Accounting from the University of

Vermont.




                           AMENDED CLASS ACTION COMPLAINT
                                          7
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 11 of 113



        29.      Defendant Robert Bradley (“Bradley”) was the Vice President of Investor

Relations of LogMeIn throughout the Class Period. Bradley holds an M.B.A. from Carroll

School of Management at Boston College.

        30.      Defendants Wagner, Herdiech, and Bradley are collectively referred to hereinafter

as the “Individual Defendants.” The Individual Defendants, because of their positions with the

Company, possessed the power and authority to control the contents of LogMeIn’s reports to the

SEC, press releases and presentations to securities analysts, money and portfolio managers and

institutional investors, i.e., the market. Each Individual Defendant, during their tenure, was

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their

issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to them, each of these defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein, as

those statements were each “group-published” information, the result of the collective actions of

the Individual Defendants.

IV.     BACKGROUND AND RELEVANT PRE-CLASS PERIOD EVENTS

        A.       LogMeIn’s Business and Merger with GoTo

        31.      LogMeIn offers both free and fee-based, or premium, subscription software

services used primarily by mobile professionals to work remotely and by IT service providers to

remotely manage computers and servers.          LogMeIn derives its revenue principally from

subscription fees from customers, who range from individual consumers to small and medium

businesses (“SMBs”) and to multi-national enterprises.        The Company’s revenue is driven


                           AMENDED CLASS ACTION COMPLAINT
                                          8
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 12 of 113



primarily by the number and the type of premium services it sells to subscribers. The Company

claimed that its high volume of new and renewed subscriptions at low transaction prices

increases the predictability of its revenues compared to perpetual licensed-based software

businesses.

        32.      LogMeIn is organized into three segments: Communications and Collaboration,

Identity and Access Management, and Customer Engagement and Support. LogMeIn’s unified

communications and collaboration offerings are purportedly used by inside sales teams, customer

service teams and digital marketing teams to generate sales leads, remotely engage prospective

buyers, and visually demonstrate products and services in an effort to create sales opportunities,

advance sales cycles, and boost overall online visit to purchase conversion rates. LogMeIn’s

identity and access management services purportedly provide individuals, line-of-business

teams, security professionals, as well as internal and external IT professionals with simple and

secure remote access tools needed to manage and secure passwords, internet applications, remote

computers and other Internet-enabled devices, and automate common IT tasks. LogMeIn’s

customer engagement and support services purportedly empower companies to deliver more

personalized customer engagement and support.

        33.      LogMeIn’s sales structure is a hunter/farmer model: hunters sell one product and

bring in new customers, while farmers can sell the whole portfolio and are responsible for

upselling and cross-selling to existing customers.

        34.      On July 26, 2016, LogMeIn issued a press release announcing its plans to enter

into a merger agreement with GetGo, Inc. (“GetGo.”). GetGo was a subsidiary of LogMeIn’s

primary competitor, Citrix Inc. GetGo’s family of products, which included GoToMeeting,

GoToWebinar, GoToTraining, GoToMyPC, GoToAssist, Grasshopper, and OpenVoice, were

referred to as GoTo by LogMeIn after the merger. LogMeIn expected the combined entity to


                           AMENDED CLASS ACTION COMPLAINT
                                          9
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 13 of 113



generate annual revenues in excess of $1 billion from more than two million customers in

virtually every country around the globe. LogMeIn stated that the strategic rationale for the

merger was to quickly double the Company’s revenue within three to four years, to cross-sell

products across both customer bases, and to fill gaps that each company had in its product lines.

When the deal was announced, the GoTo business was set to generate $680 million in revenue

with free cash flow (“FCF”) margins of 15% for the year, and LogMeIn was on track to record

$334 million in revenue and FCF of $85 million. LogMeIn forecast $100 million in synergies

over two years, mostly from cost savings, and expected to achieve $65 million in synergies

within the first 12 months on a run rate basis. LogMeIn was expected to generate pro form

adjusted EBITDA margins of approximately 35% and pro forma FCF of more than $250 million

after one year.

        35.       On a July 26, 2016 earnings call with investors and analysts, the Company

forecast that the combined entity would grow in the high single digits on an organic basis within

the first year and that it would be better positioned to expand on that growth rate over the long

term.

        36.       Analysts contended the merger made strategic sense because, despite the product

overlap, the two companies had different customer segments. A July 27, 2016 Barclays report

noted that “GoTo allows LogMeIn to tap into the enterprise market, whereas its products had

previously primarily targeted the [small business] market.” Analysts also noted that LogMeIn is

built for ease-of-use and is low cost, while GoTo had fairly robust solutions at higher prices, yet

higher operational costs.




                            AMENDED CLASS ACTION COMPLAINT
                                          10
462257.2 LOGMEIN10B
          Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 14 of 113



          37.    The GoTo merger closed on January 31, 2017. On February 28, 2017, Defendant

Wagner discussed the merger and the expectations for the combined entity during the

Company’s Q4’16 earnings call:4

          With our merger with Citrix’s GoTo business now closed, we’ve begun the work
          of integrating two great companies and building the foundation of a company that
          we believe is unique amongst the SaaS sector, a company that can lead and
          redefine large markets to deliver enduring revenue growth, expanding margins,
          and compelling total shareholder returns. Our products are targeting markets with
          a combined addressable opportunity approaching $30 billion, growing in
          aggregate at 9% per year. And we are a company with the scale, leadership
          position, resources, and employee base needed to realize the potential of these
          markets. Over the long-term, we believe this will translate to a compelling
          financial profile consisting of 10% compounded annual growth rate, 40%
          adjusted EBITDA margins, and 30% cash flow margin.

          38.    Defendant Wagner also highlighted the benefit to shareholders purportedly

enabled by the merger, stating:

          Furthermore, this market opportunity and financial profile, along with our
          confidence in our ability to execute, places us in a position to commit to a
          meaningful capital returns program for our shareholders. To that end, I am
          pleased to report that our Board of Directors has approved a three-year capital
          return plan intended to return approximately 75% of the Company’s free cash
          flow to shareholders over that time. That’s up to $700 million in a three-year
          period returned through a combination of share repurchases and dividends.

          39.    Defendant Wagner also informed investors that LogMeIn was “focused” on

avoiding any disruptive customer experience, stating: “[I]n February, we began these efforts in

earnest, focusing first and foremost on areas where integration would yield quick benefits

without disrupting service.” Defendant Wagner stated further: “We don’t need to be disruptive

and generate any kind of disruptive customer experience, so that is something we are being

cautious of as we develop these product strategies.”

          40.    Following the merger, management purportedly focused on four priorities:

integration planning, delivering synergies, integrating company culture, and forming a long-term

4
    All emphasis herein that is both bold and italicized is added unless otherwise noted.

                            AMENDED CLASS ACTION COMPLAINT
                                          11
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 15 of 113



strategy. With respect to sales, LogMeIn stated that it would reduce costs by bringing the

automation of its inside sales force’s lead scoring, lead distribution, and lead tracking process to

GoTo’s sales organization. LogMeIn also anticipated that product overlap would allow it to

streamline duplicative costs.

        41.      After the merger, most of the GoTo assets were organized into LogMeIn’s

Communications and Collaboration segment, which accounted for approximately 55-57% of the

Company’s revenues during the Class Period. This segment includes GoToMeeting,

GoToTraining, GoToConference, GoToWebinar, OpenVoice and Grasshopper.                           The

GoToMyPC product was added to the Identity and Access Management (“IAM”) segment,

which accounted for approximately 28-30% of the Company’s revenues during the Class Period.

Finally, the GoToAssist product was organized under the Customer Engagement and Support

segment, which accounted for approximately 14-17% of the Company’s revenues during the

Class Period.

        B.       LogMeIn Planned to Transition GoTo Customers from Monthly to Annual
                 Billing

        42.      Prior to the merger, nearly all of LogMeIn’s contracts were annual and

approximately 55-65% of LogMeIn’s customers paid upfront for the year with a credit card (“e-

commerce”).      The rest were invoiced.     Typically, an annual subscription is automatically

renewed unless the customer specifically terminates it prior to the end of the subscription period.

        43.      To record revenue on annual contracts, LogMeIn initially records the subscription

fee as deferred revenue, and then recognizes it ratably, on a daily basis, over the life of the

subscription period.

        44.      Prior to the merger, GoTo customers enjoyed periodic billing and a flexible

cancelation arrangement. GoTo customers would enter into an annual contract for the first year



                           AMENDED CLASS ACTION COMPLAINT
                                         12
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 16 of 113



but could thereafter cancel with a 30-day notice. When the merger closed, 30% of GoTo

contracts were year-long contracts, 70% of GoTo customers were invoiced monthly, and GoTo

collected cash from credit card sales in only about a third of those transactions. GoTo contracts

also contained a “termination for convenience” clause that allowed customers who provided less

than 30-day notice to exit the contract at the end of the month provided they pay for that month.

Customers could also leave contracts early, especially in the case of a hardship.

        45.      LogMeIn, however, planned to transition GoTo customers to LogMeIn’s annual

billing system to benefit FCF. On the Company’s July 26, 2016 Q2’16 earnings call, Defendant

Herdiech explained:

        So I think as most people on the call or who follow us closely know that the vast
        majority of our subscriptions are our annual subscriptions where our customers
        pay us in advance. And with respect to those, approximately 55% of those are
        paid via credit cards. So we have a really strong cash conversion model as you
        allude to. The difference between us and Citrix in this area or GoTo in this area is
        that they enter annual contracts for a new subscription – however, a vast majority
        of their billing terms are either monthly or quarterly associated with that. At the
        same time, they’re going to flip-flop between us where two-thirds of their deals
        are via invoices rather than credit cards. And then when their subscriptions come
        up for renewal, they turn to a monthly model where their customers pay monthly.
        So we see a lot of opportunity over time, as Bill mentioned, where we look to
        optimize the businesses over time to convert their cash conversion model to look
        more like ours.

        46.      Analysts viewed the transition as a potential boon to LogMeIn. A July 27, 2016

Barclays report noted, “LogMeIn has better cash flow conversion, since substantially all of its

contracts have annual billing terms, while GoTo was mostly billed on a monthly basis, but this

represents an opportunity for FCF accretion.” J.P. Morgan’s July 27, 2016 report similarly stated

stated, “Together the combined company is expected to be able to convert 25% of revenue to

free cash flow, but that should go higher as we see the GoTo customers migrate more to the

annual contract and cash collection structure of LOGM.”




                           AMENDED CLASS ACTION COMPLAINT
                                         13
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 17 of 113



        C.       LogMeIn Closely Tracked and Managed Customer Renewal Before, During,
                 and After the Merger

        47.      LogMeIn tracked renewal rates before and during the Class Period.           Gross

renewal rate is calculated on an annualized dollar basis across all product lines as of the end of

each period. Throughout the Class Period, LogMeIn consistently reported that the gross renewal

rate was 75%. The Company internally tracked renewal rates by product but did not report them.

It also tracked but did not report its net renewal rate, which would take into account instances in

which customers renewed at higher prices or engaged in add-on sales.

        48.      Logmein had employees that focused on account services and billing who handled

escalated customer concerns during the Class Period due to the problems Logmein finally

disclosed at the end of the Class Period. After the termination for convenience clause was

changed for smaller customers in February or March 2017, there was a lot of backlash from

customers. Due to various changes described herein (and later confirmed by Logmein at the end

of the Class Period), customers were calling in to cancel well in advance of their renewal,

sometimes six months or the full year in advance. Logmein employees who received these calls

were required to enter the future cancellation date into the database. The Company could run a

report at any time and see which customers intended to cancel and when the cancellation would

take effect.

        49.      Logmein also had an internal team that was responsible for customer care

analytics as well as retention analytics. The team tracked and monitored KPIs (key performance

indicators) for the Customer Success team, such as, the number of calls/chats (engagements),

how long the engagements lasted, and they also analyzed performance from customer

satisfaction surveys.    The Customer Success team was responsible for the onboarding of

customers and retaining the accounts for customers of a certain size. The size and name of these



                           AMENDED CLASS ACTION COMPLAINT
                                         14
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 18 of 113



types of customers changed over time but the spend amount was typically around $50,000

annually and the accounts were called Major Accounts and later changed to Key Accounts.

        50.      Retention analytics involved looking at individual products and trends and doing

predictive modeling. After the merger with the GoTo division of Citrix, the internal Citrix

methodology and approach to data analysis indicated retention was declining much sooner than

the LogMeIn data analysis. By September 2017 there were significant changes in the metrics,

and net new business and quarterly retention were net zero. LogMeIn, however, only focused on

renewal rates for customers due for renewal.

        51.      Prior to the merger, LogMeIn had a history of price increases, which had a

corresponding impact on renewals. For example, in January 2016, LogMeIn increased the list

price of its Pro product, causing its gross renewal rate to decline from 80% to 75%.

        52.      Defendants scrutinized renewal rates.      For example, Defendant Herdiech

elaborated on the Company’s renewal tracking to an analyst during the Company’s Q1’16

earnings conference call on April 28, 2016:

        [T]he decrease is mainly driven by a lower Pro renewal rate, which was planned.
        Last conference call, we discussed the repackaging of Pro designed to give more
        value to active users while knowing that casual users might not renew at the same
        rate. And that’s what we saw in the quarter.

        ...

        [O]ur renewal rate is something that we’ve consistent -- that we’ve been really
        consistent with and we’re pretty conservative about how we calculate it.
        Specifically, our metric is a gross renewal rate, not a net renewal rate. So with a
        net renewal rate, we would get benefit when customers renew at higher prices or
        they have add-on sales. But with a gross renewal rate like the one that we report,
        we don’t get that benefit.

        53.      Analysts also closely monitored LogMeIn’s reported renewal rate. J.P. Morgan

noted in its April 29, 2016 report, “Going forward, renewal rate trends bear watching, but for




                           AMENDED CLASS ACTION COMPLAINT
                                         15
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 19 of 113



now we take comfort in the fact that management has not assumed any improvement in renewal

rates in its upwardly revised guidance.”

        54.      Because the gross renewal rate was measured across all products, the success of

one product could drive the rate higher and mask any decline in another product. For example,

Defendant Bradley explained at the May 12, 2016 Jefferies Technology Conference that the

Company’s LastPass had “better renewal rates than almost we’d ever seen.”

V.      SUMMARY OF THE FRAUD

        A.       LogMeIn Began Converting Existing GoTo Customers to Annual Payment
                 Terms in Q2’17 and Assured Investors that the Process Was Proceeding Well

        55.      On July 27, 2017 Wagner announced that customer conversion to annual prepaid

subscriptions was proceeding well. During the Company’s earnings call to discuss its Q2’17

financial results, Defendant Wagner stated: “In Q2, we also began testing conversion of existing

customers to annual prepaid subscriptions, and we are encouraged by the early results.” He

added that the conversion this would “not only improves the company’s cash flow through

revenue predictability, but it also will help improve retention and simplify back-end business

processes.”

        56.      On the same call, Defendant Herdiech reported that the combined company’s

gross renewal rate across all products remained at approximately 75% and reassured investors

that the transition to annual payment terms was being handled well. In particular, Defendant

Herdiech engaged in the following exchange:

        Analyst Tyler Wood: And then one last one on those migrations from the
        monthly to annual. You talked about seeing some success early on. Could you
        give a little bit more color into what levers you’ve been using to kind of
        encourage those and maybe what you would think about using in the future there?

        Defendant Herdiech: Yes, sure. So the early successes, I think we’re talking
        about is in the renewal channel. So GoTo had a passive renewal process where
        they relied heavily on the terms, the evergreen terms in their contract. And given
        they’re 70% invoicing rather than e-commerce, they send invoices to their

                           AMENDED CLASS ACTION COMPLAINT
                                         16
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 20 of 113



        customers, and if they pay them, great. If they didn’t, then they get involved after
        the fact. So what we’ve done is we’ve really aligned business practices around
        kind of the LogMeIn renewal process, where we’re – we have a team of renewal
        reps that 60, 90 days ahead of time will proactively reach out to customers to
        solidify the renewal. And at that time, they’ll also work in the annual billing
        terms as well. So we just really started in June in earnest, and we’re seeing
        good results so far.

        57.      Analysts took note of the Company’s strategy to purportedly carefully transition

GoTo customers from monthly to annual payment terms. Northland’s July 28, 2017 report

noted, “the combined sales force has become more active in the GoTo renewal channel,

contacting subscribers a few months ahead of renewal to lock in the renewal and attempt to get

the subscriber onto annual terms.” RBC’s July 28, 2017 report stated, “Importantly, we think the

bias should remain to the upside given trends and as the GoTo base is moved to annual contracts,

which we expect to be a several year process.”

        58.      As reflected in Piper Jaffray’s July 28, 2017 report, analysts believed synergy

realization was the primary driver of FCF growth, and migrating GoTo customers to annual

payment terms would allow this trend to continue, stating: “Thus far we believe synergy

realization has been the primary driver of FCF outperformance but also believe consolidation of

payment terms toward annual billings can support continued, sustained FCF margin expansion.”

        59.      Piper Jaffray issued a report on August 6, 2017 after traveling with LogMeIn that

it had a high degree of confidence in the Company’s FCF targets due to the Company’s

purportedly careful transition to annual prepaid subscriptions, stating:

        Our biggest takeaway from travelling with management is a confirmation in our
        thesis that management’s targets around FCF margins carry a high degree of
        confidence, which we believe will continue to be born out in results. We believe
        the biggest and most near term driver of FCF margin leverage will be the
        conversion of the company’s entire customer base to annual billings terms. While
        the company has demonstrated meaningful success (arguably ahead of
        expectations) in transitioning net new customers (90% of new customers added in
        the period were on annual terms and 40% of the ecommerce channel), roughly
        70% of the GoTo customer base is on monthly billings today. While this will


                           AMENDED CLASS ACTION COMPLAINT
                                         17
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 21 of 113



        clearly not happen in one fell swoop as the company has no interest in
        meaningfully disrupting retention rates and tarnishing it’s shiny new brand, we
        believe that this conversion will represent at least as much FCF leverage as the
        original synergy targets did. We also believe that management will have a better
        handle on this progress and comment more specifically around the analyst day in
        December.

        60.      On September 13, 2017, Defendant Bradley stated at the Deutsche Bank

Technology Conference that the Company planned to raise GoTo prices to drive growth and

again reassured investors regarding the transition of GoTo Customers to annual payment terms:

        So, when you look at the GoTo product space, they’ve not done nearly the pricing
        and packaging that we’ve utilized in the past. So we do believe that there’s an
        opportunity beginning in next year to utilize price effectively as one of a few key
        growth drivers to try to accelerate the top line. So, that’s one of them.

                                              ***

        [W]e have a very deliberate plan and a specific plan to go out after these
        contracts, whether they are e-commerce or whether they are touch sales and
        convert them from a monthly payer 12 times a year to a one-time payer.

        And the first step we did was we took the new business and we changed it from
        the opportunity to pay it monthly, and we made it annual. And step two now is
        looking at this large base of renewal business and converting it over the next
        number of quarters.

        61.      During the conference, Defendant Bradley was directly asked whether the

transition would cause customer churn, and he assured investors that the Company was only

taking willing conversions. He suggested that the Company may increase prices for monthly

customers who refused to transition to annual payments “down the road” but assured that this

practice had not yet been implemented:

        [R]ight now because there – you have 12 opportunities to collect from these
        people, you ask the first time. If they get pushed back, you come back to them
        again. So we’re just taking the willing conversions right now and down the road
        there’s an opportunity and try to – you increase the monthly price if you don’t
        go annual. That’s an opportunity that we haven’t implemented, but certainly, I
        know companies that we buy subscription software from have utilized techniques
        like that in the past. And these are – because it’s small-medium business, these
        aren’t enormous size deals, with the exception of the customer engagement, they
        aren’t seven-figure deals. They’re often four- and five-figure deals.

                          AMENDED CLASS ACTION COMPLAINT
                                        18
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 22 of 113




        And so it’s not necessarily that much of a burden for the end-user and in some
        cases, it’s helpful for them as well. Instead of them chasing, 12 invoices a year,
        it’s one. And so we’ve already – in the low-end it’s much – it’s – in some cases
        not even a conversation, people say okay. And we’ve got that expertise from
        doing it for 10 years at LogMeIn. So we have confidence that we can do it across
        a much bigger base.

        B.       LogMeIn Announced It Had Already Reached Its Three-Year FCF Margin
                 Goal in Q3’ 17, Yet Investors Remained Concerned About Revenue Growth

        62.      During the Company’s earnings call on October 26, 2017 to discuss its Q3’17

financial results, Defendant Wagner touted the progress and favorable effects of the GoTo

customer transition, stating:

        Starting with operational integration, the third quarter saw continued progress,
        bringing together the teams, systems and processes that underpin our sales and
        marketing efforts and provide visibility into our business. That progress included,
        for the first time, a common view of our bookings, revenue and renewals, all key
        performance indicators needed to help us better manage the business.

                                               ***

        Our sales and care teams also made very good progress driving the migration of
        former GoTo customers from monthly to annual payments. Although we are
        early in the process, particularly with GoTo’s large renewal base, the initial
        results of these efforts are apparent in deferred revenue growth and stronger-
        than-expected cash flow in the quarter and for the full year.

        63.      On the same call, Defendant Herdiech noted that the Company’s gross renewal

rate across all products remained at 75% and also touted the progress and impact of the GoTo

customer transition:

        Additionally, these teams working with sales and customer care have made
        meaningful progress, driving the migration of former GoTo customers from
        monthly to annual billing. We are early in the process, particularly with our
        large renewal base, but initial efforts are encouraging. Our strong third quarter
        free cash flow was evidence of this progress. When the merger closed on
        February 1, we initially targeted 25% full year free cash flow margins. After
        deliberate focus on this initiative, we are now raising our full year free cash
        flow outlook to 30% of revenue. I’m particularly impressed when this integration
        work was completed while the company aggressively executed against its
        announced synergy plan.


                          AMENDED CLASS ACTION COMPLAINT
                                        19
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 23 of 113



        64.      When an analyst on the call took special note that the Company had raised its

FCF margin outlook to 30% for 2017, Defendant Wagner used it as another opportunity to praise

the GoTo customer transition:

        Analyst Matthew George Hedberg: The success post-GoTo has been
        impressive. I guess, Ed, it was great to hear you’re increasing your free cash flow
        margins 30% this year. We didn’t think you’d get to that level until 2019 or later.
        I think when you originally closed GoTo, you talked about a 28% adjusted free
        cash flow margin. I believe it was by 2019. Can you help us think through, from
        this level, where could free cash flow go from here? Just any sort of like
        qualitative assistance would be helpful.

        Defendant Wagner: Matt, let me just jump in. I mean, clearly, from a free cash
        flow perspective, we are ahead of schedule. Exiting 2017, having already – we’ll
        probably deliver close to $6 a share as we come out of the year. And yes, you
        were right, we had targeted originally in the upper 20s and then had kind of
        brought it up to saying like can we get to 30% on a run-rate basis. Certainly, that
        was a 3-year target, as you correctly reminded us. We’ve – I think given that
        we’ve made this much progress this early and given that we’ve really just begun
        to convert the customer base, the GetGo customer base from monthly to annual,
        we certainly think that there’s opportunity for us to expand over time. So in
        terms of where we get to, I think we saw some work to do. We’ll probably
        provide some more clarity on Analyst Day. But I think we are super pleased with
        the progress we’ve made on that front so far. So yes, achieving a 3-year target in
        the first year is something we’re really proud of.

        65.      On the call, Defendant Wagner also discussed the possibility for additional price

increases to help drive revenue:

        Yes, I think pricing and packaging has been part of a motion that we’ve
        introduced for – at least for the last 4-or-so years, and that’s a discipline that we
        will continue to have as a combined business. So we will continue to kind of
        address it on a per case basis, product basis. So as an example, for instance, we
        introduced LastPass Family, which I just talked about on the call. That’s an
        example where it’s not really a price increase per se, but it’s a new tier. So it’s
        better packaging, smarter packaging. I’m really proud of the way the teams have
        thought through the different use cases of our product. That’s something we’re
        trying to do across our portfolio. So I do think that there are opportunities to do
        that, and we’ll probably share more details about what plans we might have on
        Analyst Day.

        66.      Analysts reacted positively to the Defendants’ comments, believing that the

Company was accomplishing its strategy of transitioning GoTo customers from monthly to


                           AMENDED CLASS ACTION COMPLAINT
                                         20
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 24 of 113



annual payments with no indication that customers were coerced to accept annual payment terms

and thus no indication that customer retention would be a concern. As a result, analysts believed

it would take several years to transition GoTo customers and the upward trend in FCF would

continue. An October 26, 2017 RBC report, for example, stated:

        FCF margins remain impressive: FCF margin was 32.8% (vs. 30.2% last qtr) and
        is now expected to be 30% for the year as we look for FCF margin to expand to
        33%+ in 2019. Importantly, we think the bias should remain to the upside given
        trends and as the GoTo base is moved to annual contracts, which we expect to be
        a several year process and benefit. With FCF as our valuation metric, positive
        revisions could move our price target higher.

        67.      Piper Jaffray likewise issued a report on October 27, 2017 similarly stating:

        While the revenue beat of 1.5% was in line with prior revenue beats of 0.7%-
        2.1% and exactly in-line with our expectations from our preview, the bigger
        surprise was the FCF beat of 40% which once again was extremely strong. Full
        year non-GAAP revenue and adj. FCF guidance was raised by $7M and $20M
        (midpoint), reflecting the beat during the quarter as well as increasing confidence
        around conversion opportunity.

                                                 ***

        While this will clearly not happen in one fell swoop as the company has no
        interest in meaningfully disrupting retention rates, we believe that this
        conversion can and will represent at least as much FCF leverage as the original
        synergy targets did (which is at least a 5 point tailwind).

        68.      Similarly, Cowen’s November 3, 2017 report noted that, “We believe greater FCF

margins should come as the co. continues to scale, and as it continues to convert more of the

GoTo subscriber base from monthly contracts to annual (which is currently in the third inning

by mgmt’s estimate).”

        69.      Despite the strong FCF performance, shares fell nearly 10% due to concerns over

the Company’s organic revenue growth. RBC, for example, issued a report on November 9,

2017 stating, “We think the three biggest investor worries are: 1) could organic growth be lower

than expectations at their analyst day next month? 2) does the chance of a larger acquisition

signal an organic slowdown? and 3) if there is M&A activity, could FCF margins be at risk?”

                           AMENDED CLASS ACTION COMPLAINT
                                         21
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 25 of 113



        70.      Stephens similarly issued a report on December 13, 2017 noting that “many

investors had questions around top-line growth” and concluding that “management’s primary

goal at Investor Day is to clear up any questions around the sustainability of the long-term 10%

revenue growth guidance.”

        C.       LogMeIn Issues Disappointing Revenue Growth Guidance at Its Analyst
                 Day, But Announced an Increased Dividend to Offset the News

        71.      At LogMeIn’s Analyst Day on December 19, 2017, Defendant Herdiech

discussed the impact of converting GoTo customers from monthly to annual payments,

indicating that the process had just begun:

        So there’s about a $30 million to $35 million impact in 2018 related to the
        conversion efforts that began this year. And as we’ve talked about we’re still
        early in the process and to renew that to get through the renewal base, it’s not
        only going take us through all of 2018. But it’s going to take us into first at
        least the first half of 2019 as well. Bear in mind at the same time with regard to
        new business coming in the door, we’re doing a great job at bringing that in on
        annual terms.

        72.      In response to an analyst inquiry about the Company’s efforts to improve

retention, Defendant Wagner expressed that there was an upside in retention in the relative near

term that was not factored into its guidance:

        Bradford J. Mak: Can you talk about the retention metrics. So 75% has been
        consistent for a long time, just where do you think you can get that to over time
        and what the leverage would be? Thanks.

        Defendant Wagner: Yeah, I think retention as I highlighted in my, it seems like a
        long time ago, in my opening remarks, we actually have developed the point of
        view that we think that there is upside in our retention numbers. I think in the
        near term, it’s, you know, we’re modeling and they say where they are, especially
        as we’re really focused on converting people from monthly to annual payments,
        and that has somewhat of a dampening effect on retention. So we model where
        it is today, but we’re optimistic that we can improve that in the relative near
        term, that’s not factored into any of these numbers of course, that’s just not our
        approach, that would be upside.

        73.      While the market reacted poorly to the Company’s revenue guidance, analysts

saw an upside due to FCF trends resulting from the GoTo transition. J.P. Morgan issued a report

                          AMENDED CLASS ACTION COMPLAINT
                                        22
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 26 of 113



on the same day as the conference stating, “[t]he stock reacted negatively on management’s

2018 and 2020 outlook for revenue growth (5-6%, 5-7% respectively) as expectations were

elevated into the event based on consensus 2018 revenue of $1,166M compared to

management’s outlook of $1,135-1,150M.” RBC reflected a similar sentiment, stating, “Net/net,

while a slightly lower revenue outlook pushed shares down a few points, we like the setup for

2018 with beatable estimates (33 straight quarters beating estimates) and an attractive/improving

FCF profile.”

        74.      On February 1, 2018, LogMeIn issued a press release announcing that it was

increasing its quarterly dividend by 20% from $0.25 per share to $0.30 per share, partially,

offsetting the news of the disappointing revenue guidance.

        D.       LogMeIn Surprisingly Reiterates Its Previously Issued Guidance for 2018,
                 Leading Investors to Suspect a Latent Weakness Threatened the Company

        75.      During the Company’s earnings call on February 15, 2018 to discuss its Q4’17

financial results, Defendants continued to report that the GoTo transition progressed smoothly.

Defendant Herdiech reported that renewal rates remained at approximately 75% and affirmed the

continued purported success of the GoTo customer transition, stating that deferred revenues were

positively influenced by the “work we’re doing on converting the GoTo renewal business from

monthly to annual.” He added, “we would expect to see [the progress] into Q2 as we continue to

convert contracts and continue to work real hard selling the product.”

        76.      During the same call, an analyst asked if the Company intended to raise prices in

2018 and Wagner replied that the Company was open to the possibility:

        So yes, obviously, we think pricing and packaging, we think that’s a lever that is
        not always used efficiently by a lot of SaaS companies. We do and something
        we’re very scientific in our approach about. And I think we have a -- kind of
        we’re really good at forecasting what that looks like, and it’s something we
        consider almost a proprietary expertise, if you will. But yes, I think there remains
        opportunity.


                           AMENDED CLASS ACTION COMPLAINT
                                         23
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 27 of 113



        77.      Despite the progress with the GoTo customer transition and the positive financial

results, the Company reiterated previously-issued guidance for revenue growth, leading investors

to become concerned about a latent weakness. As Piper Jaffray noted in a report on February 16,

2018, analyst Piper Jaffray reported that “[w]hile LOGM delivered another quarter of

outperformance on both the top and bottom line, and slightly raised FY18 FCF guidance,

estimates for revenue growth were left unchanged and margins ex-606 were slightly reduced

which likely caused shares to trade down ~5% after hours.”

        78.      On this news, shares of LogMeIn declined $11.35 per share, or approximately

8.48%, to close at $122.45 per share on February 16, 2018, on unusually heavy trading volume.

The next trading session, shares of LogMeIn declined $5.05 per share, or approximately 4.12%,

to close at $117.40 per share on February 20, 2018, on unusually heavy trading volume.

        E.       LogMeIn Announces Its Positive Q1’18 Results, But Investors Remained
                 Concerned Regarding Revenue Growth Guidance

        79.      During the Company’s earnings call on April 26, 2018 to discuss its Q1’18

financial results, Defendant Herdiech attributed a $113 million quarter-over-quarter increase in

cash to “seasonally strong renewal in our access business” and reported that the Collaboration

segment grew 5% year-over-year on a pro forma basis.

        80.      When analysts on the call inquired when renewal rates would return to historical

levels, Defendant Wagner assured investors that renewal rates would remain consistent:

        Analyst Abhey Rattan Lamba: Bill, on the topic of gross renewal rates, you said
        in the past that you would like to return that to historical levels over time. Can
        you talk about some of the initiatives you have in place to realize that goal? And
        what are some of the near-term impediments that we should be thinking of in
        increasing that -- those rates?

        Defendant Wagner: Yes. So actually, our renewal rates are at our -- at the
        average where they’ve been. So that’s been pretty consistent for quite some time.
        It’s 75%. We do think and we are pleased with how renewals performed overall in
        the quarter. That said, as we’ve talked before, as we continue to migrate


                           AMENDED CLASS ACTION COMPLAINT
                                         24
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 28 of 113



        customers from monthly to annual, with Jive coming onboard, which had very
        strong renewal rates, over the long term, we think there’s opportunity to work on
        that and improve on that but certainly no impact this year. We expect renewal
        rates to be pretty consistent as we work through the year.

        81.      Analysts, however, continued to be concerned about the Company’s revenue

guidance. On April 27, 2018, Cowen issued a report stating, “LOGM reported good 1Q upside

to Street revenue and billings forecasts. Unfortunately, this was derailed by confusing 2018

guidance that reflects essentially no change to organic revenue expectations (which remain

subpar), and lower than previously indicated EBITDA/EPS. LOGM shares declined 8% AH.”

        82.      During the JP Morgan Global Tech Conference on May 15, 2018, Defendant

Wagner asserted that the Company was not insisting GoTo customers convert to annual payment

terms and that it was taking its time in transitioning customers.

        One of the things that we believe – and in SaaS – SaaS is a subscription that
        people should pay for the subscription upfront. That was LogMeIn’s policy. The
        GoTo policy was monthly subscription – or annual subscriptions, but monthly
        pay. And customers can still do that, but we’ve incented the sales force to
        migrate those customers to annual pay. That’s obviously driven significant
        increase in cash flow, but we haven’t really insisted that people do that.



        So we’re also being, I think, taking our time to do it. We don’t need to. We’re
        expanding cash flow and margins as we go nicely. There’s still a lot of runway
        there, but we’re not telling people when they renew, okay, you have to move to
        an annual subscription. I mean, we’re giving that option, giving incentive. But
        if people push back and don’t want to do it, then that will be okay, at least in the
        short term.

        F.       The Truth Begins to Emerge Through a Partial Corrective Disclosure While
                 Defendants Continued to Issue False and Misleading Statements

        83.      On May 23, 2018, Piper Jaffray issued a report following a full day of investor

meetings with Defendants Wagner and Bradley. The report partially revealed the truth that

LogMeIn had strong-armed customers into annual payment terms and was having greater than




                           AMENDED CLASS ACTION COMPLAINT
                                         25
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 29 of 113



anticipated issues retaining these customers as their contracts came up for renewal, and

competitors offered more flexible options:

        While the collaboration market appears to be growing strongly across the board,
        we believe that certain disruptive vendors such as Zoom have been able to gain
        some share in the market. While we believe that the market remains large enough
        to accommodate multiple successful vendors it appears that during LOGM’s
        integration of the go to assets there existed some vulnerability that the company is
        focused on addressing with a combination of new product as well as pricing and
        packaging flexibility. We would expect and anticipate organic acceleration in the
        collaboration business as better retention combines with strong new bookings.

                                                ***

        While management had made a push on contract annualization of the GoTo
        base, we believe that competitive pricing flexibility has made the base a bit more
        vulnerable than in past years. We believe that these headwinds have been modest
        and are being directly addressed.

        Additionally, we believe the company has made a move to be more flexible on
        business terms and remove friction from its renewal process and buying
        experience. The combination of better products, better prices and more flexible
        contracting terms should benefit the company.

        84.      On this news, shares of LogMeIn declined $2.35 per share, or approximately

2.13%, to close at $107.75 per share on May 24, 2018, on unusually heavy trading volume.

        G.       The Truth Is Revealed: Defendants Admit They Aggressively Forced
                 Customers Into Annual Contracts and Changed Payment Terms, Alienating
                 Customers, and Forcing Them into Competitors’ Arms

        85.      On July 26, 2018 LogMeIn held an earnings call to discuss its Q2’18 financial

results. On the Call, Defendant Wagner revealed that, contrary to prior representations, the

Company “aggressively mov[ed] customers from monthly to annual payments,” alienating those

customers and causing them to seek competitors’ services when their contracts became due for

renewal:

        I’d like to begin my comments discussing an area where our performance in the
        quarter did not meet our expectations, specifically the traditional Communications
        & Collaboration business, where our combination of imperfect execution and
        some hangover effects of last year’s merger with the GoTo business, led to
        disappointing renewal rates.

                          AMENDED CLASS ACTION COMPLAINT
                                        26
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 30 of 113



        As we moved through the quarter, it became increasingly clear that some of those
        business practices we put in place following the merger were negatively
        impacting renewal rates. Aggressively moving customers from monthly to
        annual payments, changing business terms and conditions and barriers we
        created to the auto-renewal process all contributed to friction for our customers
        and made us harder to do business with.

        In addition, we failed to deliver some planned product enhancements, and frankly,
        were slow to address some product quality issues that crept into the product last
        year as we merged and realigned engineering teams. The impact of these issues
        was amplified by competitors who took advantage of these execution challenges
        and successfully targeted our customer base. . . . By the second half of the
        quarter, these performance trends became clear and we recognized the need to
        take corrective action.

        Heading into Q3, we made changes in leadership, and I personally began to work
        more closely with the team to overhaul our business practices, made changes to
        pricing and packaging and increased our engineering team’s focus on
        delivering on key product initiatives for our Collaboration products. Many of
        these changes are already in place, with others expected to be fully implemented
        later in the second half of the year.

        However, we believe it will take several quarters for these actions to meaningfully
        impact renewal revenue. We therefore expect that growth in our Collaboration
        business will slow in the second half of the year. This performance, combined
        with FX headwinds impacting our entire business, has resulted in us taking a more
        conservative view of the second half of 2018, and thus, we are lowering our
        outlook for the full year. Ed will provide more details in a few moments.

        Again, this performance is disappointing, but I feel it’s mostly due to our own
        executional missteps. We are confident we’ve identified the specific causes and
        have already taken steps that we believe will lead to better operational
        performance exiting the year. Importantly, these execution issues were limited to
        one area of our business, and we saw very strong performance and encouraging
        long-term trends across the rest of the company, especially in our key strategic
        growth drivers.

        86.      Despite the decline in renewals in the Collaboration segment, Defendant Herdiech

noted that the gross renewal rate across all products remained at approximately 75%. Revealing

the misleading nature of the Company’s reported gross renewal rate, Herdiech noted, “in our

Collaboration business, renewal rates declined in the quarter by approximately 350 basis points,

which was offset in our total company renewal rate by improved retention in our Identity and

Access Management business.” Defendant Wagner similarly discussed the strength in renewals

                           AMENDED CLASS ACTION COMPLAINT
                                         27
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 31 of 113



in other segments, stating, “[a]nd I think if we had actually performed, if the Collaboration

business had – we had executed in Q2, I think, overall at the company we’d be looking at

renewal rates that are closer to 80%.”

        87.      Contrary to the Company’s prior false statements that switching from monthly to

annual payment terms was optional to customers and that the Company was executing the

transition without increasing customer friction, Defendant Wagner revealed that the Company

had pushed customers from monthly to annual payments, changed business terms like the

termination for convenience, and forced customers to sign new purchase orders rather than auto

renewing, stating:

        [T]here are really 3 drivers that we saw really manifest themselves as we worked
        through the quarter. First was changes to the business practices that we made last
        year and earlier this year. Number two was some slipping product deliverables.
        And then third, I would say would be competition and taking advantage by really
        kind of attacking that base. So let’s talk about each of those. So first, business
        practices. As you know, last year, we put a lot of new practices in place, namely
        pushing customers to move from monthly to annual, changing business terms,
        removing things like termination for convenience. We forced customers to sign
        new purchase orders rather than auto renewing. So I think a lot of that
        manifest as these customers came up for renewal in their first year, kind of
        post-transition. We saw that happen in the quarter. So all those things have been
        addressed and already changed, and we expect to see that effect pretty quickly.
        On the product side, the second area, we realigned product management and
        engineering resources last year as part of the merger. And frankly, I think the
        team was a little slow to introduce the new functionality that we had planned and
        address some quality issues, as I mentioned in my remarks. So examples like
        things like connect time and audio quality. We were also late shipping a couple of
        enhancements that we had planned. So all those things, I think, contributed. Those
        are the second things that contributed. And those 2 things together, I think did
        open the door for competition. And keep in mind, as you know, Will, we compete
        in a pretty fragmented market and that really hasn’t changed, from Skype for
        Business, WebEx, Zoom, those are certainly probably the 3 competitors we see
        most. We compete with them each and every day and we certainly win our fair
        share. In fact, our hunter teams, our new business teams, performed well in the
        quarter. On the renewal side though, I would say that probably Zoom was
        especially aggressive in recruiting our ex-salespeople who know our customers
        and going after them with really low prices and flexible business terms. So as
        we work through these changes, I think it’s going to take several quarters for them
        to play out, but a lot of them are already in place and are already in play.


                           AMENDED CLASS ACTION COMPLAINT
                                         28
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 32 of 113



                                                 ***

        [S]o I made a change in the general manager, kind of the person who’s running
        that business. And that’s something which we will be backfilling this quarter.
        Engineering changes and product changes that we also made in leadership, and
        those are already done and new people in place in those roles. So – and they’ve
        been – they began in June and are working it already. And of course, given the
        performance, as you can imagine, I personally really started digging in and to
        make sure that we had our arms around exactly what the cause was and we
        have a really clear plan on how to address them and fix them.

        88.      An analyst on the call inquired about whether the Company’s changes would be

“too-little-too-late.” In his response, Defendant Wagner reiterated that the problem was an

“execution issue” and that he was confident the issue could be resolved:

        [A]s I said, this is an execution issue. This is not a market issue. This is not a
        long-term systemic issue. We didn’t execute as well as we needed to in the
        quarter. Long term, this market is a big market. We have -- we think we have a
        leadership position in this space, with great products, great people and we have a
        plan to address the short-term execution. So while I think there is headwind in the
        second half of the year and I’m as disappointed as anyone, certainly, that we had
        to adjust guidance down. But from a plan to fix that, we feel really confident that,
        that’s in place at a very detailed level. And I’ve been personally involved, so I
        feel very comfortable getting on this call and saying we will take care of that.

        89.      On the call, Defendant Herdiech admitted that the Company had visibility into

this issue because it was tracking renewals “a couple different ways:”

        Analyst Daniel Robert Bergstrom: could you review the efforts around moving
        the GoTo base from monthly to annual contracts? And then how did that progress
        over the last year? Is there some measurement or percentage of the user base
        converted or some way to think about that? And then are we through with that
        conversion effort at this point?

        Defendant Herdiech: So we were tracking it a couple of different ways with
        respect to renewals in terms of the kind of the dollar amount that we were
        converting. And in Q3, Q4, Q1 and into Q2, we converted between $10 million
        and $15 million a quarter. And that took the renewal base from -- in the 30%
        kind of annual to in the 50%. And as you can imagine, we kind of relaxed our
        business rules. There’s still opportunity to do that, but we’re being really flexible.
        And so we would expect that activity to come down in the second half of the year.
        At the same time, we are also kind of lapping our efforts to do this. This would be
        our -- the second half of the year would have been our second time through the
        renewal base. So we were originally planning for that to be lower anyway. And
        so there’ll be some impact, but that’s where we’re at.

                          AMENDED CLASS ACTION COMPLAINT
                                        29
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 33 of 113



        90.      Moreover, contrary to prior false statements that the Company had a team of

renewal representatives that contacted customers 60 to 90 days in advance of their renewal date

to offer them a non-mandatory option of switching from monthly to annual payment terms, and

that customers welcomed the change, Defendant Wagner admitted in an exchange that: (1)

customers were renewed at the end of the quarter in 2Q’17 without understanding the new terms,

and now, a full year later, they understood and were terminating their contracts; and (2) large

customers were being forced to sign new purchase orders to renew:

        Analyst Alexander Kurtz: I just want to go back to the business practices that
        you’re mentioning on the call impacting the renewal rates. I mean, I was just
        going to take the other side of this. I mean, obviously, you thought a long time
        about implementing -- moving customers to annual contracts and the auto
        renewal. So I just -- it seemed like 6 months ago, these were good strategies that
        you want to implement in your installed base. And I’m just wondering if it just
        seems a little maybe reactive to all of a sudden just stop it or there could be value
        in that strategy longer term once the products are kind of brought up to speed? So
        I’d just like your perspective on maybe pivoting away from this stuff that maybe a
        couple of quarters ago seemed like reasonable business logic.

        Defendant Wagner: Yes, I mean, first of all, I appreciate the thoughtful question.
        I think we certainly want to be thoughtful on our approach to this. But look, we
        also had done the work to identify where the friction was. So we actually spent
        the better part of the second half of the quarter really talking to customers,
        getting that feedback, and we really knew -- and it wasn’t just the monthly to
        annual payment issue that was driving it, but it was some other things that we
        did. And really the – one of the things that we uncovered was that the former
        LogMeIn customers were really conditioned to that. Whereas some of the GoTo
        customers experienced it for the first time last year and then they came up for
        renewal, and they found a lot of friction in that process. So that’s really where
        we feel a lot of confidence. And again, we know because the customers told us
        when we dug in. And so as I dug in, saw that performance, it gave us the
        confidence that we should modify those business practices and terms.

                                                ***

        Analyst Raimo Lenschow: Can I stay on that subject, sorry? One thing that I’m
        kind of still confused about is why did that show up in Q2, not in Q1, if like it’s
        been going on for a while? Can you talk to that, please?

        Defendant Wagner: So that’s really – we started this process late in – if you
        remember last year, we started converting a lot of those customers late in the
        second quarter last year. So a lot of those customers now, for the first time, they

                          AMENDED CLASS ACTION COMPLAINT
                                        30
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 34 of 113



        came up on to their renewal, and we -- they were coming up last year for the
        renewal late in the quarter. They get a notice like, time to renew and here’s
        your terms, and they didn’t have a lot of time to think about it and they
        renewed. Now they’ve come back. They’ve been there for a full year. They know
        the terms. They know their renewal is coming up, and I think it just gave them
        more time. In the second half of the quarter, again, is where we first started
        lapping those customers. That’s why we were – we wanted to adjust guidance
        down and make sure that we have a plan in place to eliminate that friction.

        Analyst Raimo Lenschow: Is there – if I think about that, is there also like GoTo
        was slightly higher in the market – not the enterprise, as you always pointed out,
        but slightly higher up in the market than you did. So is there a kind of, in a way,
        you’re discovering that there’s slightly different behavior, where in the low end of
        the market, you were just able to squeeze it through and there was no discussion,
        while here in that mid side of the market, you kind of have more – you needed to
        be slightly more careful? Is that the right way to think about it?

        Defendant Wagner: Yes, I think that’s a fair comment. The base isn’t really that
        different. But again, for those larger customers, we put a lot of processes in
        place, like we made them sign -- go back and sign POs just to renew what they
        already had or to add on seats. And as we look back on that, we probably
        shouldn’t have done that, and that’s execution that’s quickly fixed. So – but I
        think that’s a good observation.

        91.      LogMeIn’s pattern of aggressively forcing customers into annual contracts is

confirmed by consumers who took to internet chat boards to lodge their complaints. For

example, one consumer’s GoToMyPC price jumped from $203 per year to $460 per year.5

LogMeIn told the customer that the previous rate was a promotional price, even though the

customer had been paying that price since 2015. LogMeIn informed the customer that it was not

removing monthly plans as an option but that discounted rates would only be applied to annual

plans going forward.

        92.      One angry customer reported, “[LogMeIn] raised my GOTOMYPC plans rate

from $300.00 to $2,000.00. That says it all. Needles[s] to say I canceled my service. I was a

customer for 13 years but that seems to not mean anything to them. I guess since LogMeIn took


5
 See https://www.reddit.com/r/sysadmin/comments/
7na538/gotomypc_price_jump_203_a_year_to_460_a_year/


                          AMENDED CLASS ACTION COMPLAINT
                                        31
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 35 of 113



over GOTMYPC everything has changed. It is unfortunate that companies like this just decide

to become greedy and try to take advantage of their customers.”6

        93.      Another customer complained, “I have it in writing that my pricing was good as

long as I was a GoToMyPC customer. LogMeIn bought GoToMyPC. They are breaking all

legal pricing agreements. …Spent an[] hour on the phone and the[] best they could do was 40%

off the[i]r heavily inflated rate of over $400.00 for only 2 computers. Which is still double then

what I was paying and what I have in writing that my pricing will not go up.”7

        94.      One customer wrote “I cancelled my account due to the price increase and they

billed my closed credit card[8] and I cannot get a refund.” The customer noted “There are more

than 1800 complaints about the price jack of over 400% in the past 6 months.”9

        95.      Analysts were stunned by the news, and questioned management credibility

regarding the transition. A July 27, 2018 Cowen report noted that “mgmt credibility is likely at

all-time lows.” It stated, “The 2Q report was a big surprise, and our bullish near-term call was

clearly wrong.” On the same day, Northland issued a report noting:


6
  See https://logmein.pissedconsumer.com/huge-price-increase-201811081396650.html
7
  See https://logmein.pissedconsumer.com/broke-written-contract-not-to-raise-price-with-
gotomypc-201811121398616.html
8
  A June 2, 2016 article in ComputerWeekly noted this practice, stating:

        Some customers have attempted to side-step LogMeIn’s auto-renewal procedures
        by not updating their payment details when the credit card linked to their account
        expires, only to find their new card has been charged anyway.

        The company’s terms and conditions do state that it will, from “time to time”,
        take steps to check the authenticity of customers’ credit card details using auto-
        update software to ensure the payment information they have is up to date and
        accurate.

        This practice has been called into question by forum users and customers that
        Computer Weekly has spoken to directly, but a LogMeIn spokesperson denied
        any wrongdoing.
9
  See https://logmein.pissedconsumer.com/scam-gotomypc-201811261408581.html

                           AMENDED CLASS ACTION COMPLAINT
                                         32
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 36 of 113



        While most product lines met or exceeded plan in Q2, the largest product line
        consisting of the GoToMeeting offering stumbled as the company tried to force
        customers to accept new contract terms and missed shipping some product
        enhancements. The resulting weakness in bookings has driven down revenue
        guidance for the year by 3% and $0.02 off EPS.

                                                ***

        Starting this time last year, renewing GoTo collaboration customers were
        required to sign annual contracts (whereas the prior owner, Citirix, allowed
        monthly billing). Given the limited time to respond, many took the annual
        contract but some chose not to renew a year later. This impacted billings and
        revenues going forward and hence the guide. While the company has switched to
        a “however the customer wants it” billing process, we believe it will be difficult
        to quickly resign these customers as many went with competitors such as Zoom
        (which has hired some GoTo sales people).

        96.      Analysts suspected that “[t]he issues [were] brewing for several quarters now with

a departure from the more typical ‘beat and raise’ results that [analysts and investors] had been

used to for years prior to the GoTo acquisition,” as noted by an RBC report on July 27, 2018.

        H.       Former LogMeIn Employees Confirm LogMeIn Knew GoTo Customers
                 Were Cancelling at Greater than Anticipated Levels Due to the Change in
                 Payment Terms

        97.      Logmein had employees that focused on account services and billing who handled

escalated customer concerns during the Class Period due to the problems Logmein finally

disclosed at the end of the Class Period. After the termination for convenience clause was

changed for smaller customers in February or March 2017, there was a lot of backlash from

customers. Due to various changes described herein (and later confirmed by Logmein at the end

of the Class Period), customers were calling in to cancel well in advance of their renewal,

sometimes six months or the full year in advance. Logmein employees who received these calls

were required to enter the future cancellation date into the database. The Company could run a

report at any time and see which customers intended to cancel and when the cancellation would

take effect.



                           AMENDED CLASS ACTION COMPLAINT
                                         33
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 37 of 113



        98.      Logmein also had an internal team that was responsible for customer care

analytics as well as retention analytics. The team tracked and monitored KPIs (key performance

indicators) for the Customer Success team, such as, the number of calls/chats (engagements),

how long the engagements lasted, and they also analyzed performance from customer

satisfaction surveys.    The Customer Success team was responsible for the onboarding of

customers and retaining the accounts for customers of a certain size. The size and name of these

types of customers changed over time but the spend amount was typically around $50,000

annually and the accounts were called Major Accounts and later changed to Key Accounts.

        99.      Retention analytics involved looking at individual products and trends and doing

predictive modeling. After the merger with the GoTo division of Citrix, the internal Citrix

methodology and approach to data analysis indicated retention was declining much sooner than

the LogMeIn data analysis. By September 2017 there were significant changes in the metrics,

and net new business and quarterly retention were net zero. LogMeIn, however, only focused on

renewal rates for customers due for renewal.

        100.     Confidential Witness 1 (“CW1”) was an Account Executive who started with

Citrix in early 2015 and continued in the role with LogMeIn following the merger until May

2018. CW1 reported to Rick Johnson, who was later replaced by Manager of Corporate Sale

Jerry Ullibari. Ullibari reported to Jesse DeMund, who reported to VP of Sales Tom Beswick.

        101.     Prior to the merger, CW1 handled both new business and growing sales to

existing customers. After the merger, CW1 worked strictly on growing business with existing

customers, while another team worked on obtaining new accounts. CW1 was assigned a “book

of business” in salesforce. CW1 worked with small and medium business customers.

        102.     CW1 took a leave of absence from March 2017 to July 2017, and when CW1

returned LogMeIn was transitioning monthly payment terms to annual upfront payments. CW1


                           AMENDED CLASS ACTION COMPLAINT
                                         34
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 38 of 113



explained that Citrix customers were required to sign a 12-month contract and after the first year,

customers could cancel at any point with 30 days’ notice, and customers typically paid monthly.

CW1 said this transition was beginning the second half of 2017 and then was pushed more

aggressively beginning in 2018. CW1 said customers with credit cards on file were charged the

annual amount.

        103.     CW1 believed there was some communication from the Company about the

change, although customers were upset.       CW1 believed the two biggest reasons for lower

retention was the transition from monthly to annual contracts and the annual upfront payment.

        104.     CW1 recalled that at some point in the second half of 2017, the Director of

Renewals, had a meeting with CW1’s sales team. CW1’s sales team expressed to the Director

that customers were not happy about the switch from monthly to annual and the requirement to

pay annually upfront, and that customers were cancelling as a result. The Director told CW1’s

team that customer losses were expected as a result of these changes. CW1 did not believe it

should have been a surprise to LogMeIn that retention rates decreased.

        105.     CW1 also explained that customers purchased various services over time which

were not co-terminus, meaning that there were multiple contract dates and renewal dates. CW1

explained that this made it difficult for customers to cancel everything at once, and customers did

not typically cancel all services at once. CW1 said this was inconvenient to customers, a waste

of time and a horrible way to do business.

        106.     Confidential Witness 2 (“CW2”) was a Customer Service representative at Citrix

beginning in 2014 and continued in this position after the merger with LogMeIn until February

2018. CW2 reported Troy Birotte, who was later promoted to a quality assurance position.

CW2 then reported to Chris Gugliamo, who reported to Head of Customer Care Seth Woltz.

CW2 believes Woltz reported to SVP Scott Romesser.


                           AMENDED CLASS ACTION COMPLAINT
                                         35
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 39 of 113



        107.     CW2 initially provided technical support, support to e-commerce customers and

responded to customer inquiries. CW2 held this position two years and then was asked to head

a dedicated email team that was still part of the Customer Care department. In this position,

CW2’s team focused on responding to customer email inquiries or routing those inquiries to

appropriate departments. CW2 handled customer emails for GoTo products, and routed emails

about LogMeIn to a person who could address those issues

        108.     CW2 confirmed that LogMeIn was converting the Citrix customers from monthly

to annual payment terms, which was referred to as M2A (monthly to annual). CW2 said the

switch was done in waves beginning in approximately April 2017, starting first with e-commerce

customers, then the Corporate Accounts under $10,000 and later Corporate Accounts under

$20,000.

        109.     CW2 confirmed that emails were sent by marketing to notify customers of the

change. CW2 claimed a large number of emails “bounced back” as the Company did not have

updated emails for all customers. As such, CW2 said customers were “livid” when charged the

full annual amount upfront because they did not see the notification. CW2 said e-commerce

accounts had credit cards on file so these were easy to convert first to annual payment. CW2

said customers had 30 days after the renewal to cancel the account and a number of customers

cancelled right away. CW2 also noted that LogMeIn eliminated the termination for convenience

clause which made it more difficult to cancel.

        110.     CW2 said an additional problem with the auto-renewal was that if the credit card

was expired, the Company cancelled the account. This led to unhappy customers who could not

access the products for business purposes and were upset that the Company did not contact them

to let them know the credit card was expired. CW2 sorted emails when he first arrived at work

and customers complaining about lack of service were always first priority each day. CW2 said


                           AMENDED CLASS ACTION COMPLAINT
                                         36
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 40 of 113



oftentimes these were expired credit cards and once a new credit card was on file, the service

was restored.

        111.     CW2 forwarded all requests for cancellation to Account Services. Customers

wanting to cancel were sent to a specialist that would attempt to keep the customer but if

unsuccessful, the specialist would then process the cancellation. CW2 said the email requests

from customers for cancellations increased after the M2A switch began. CW2 explained that

customers included the reason they wanted to cancel in the email and he estimated 80 percent of

the cancellation requests were the result of the M2A. CW2 stated that after a long weekend,

there could be 300 to 400 cancellation request emails from customers in the queue. CW2

believed that due to the volume of cancellation requests the M2A switch must have resulted in

lost revenue at LogMeIn

        112.     CW2 also noted that LogMeIn also raised prices on products. CW2 believed the

price of GoToMyPc was raised twice in one year. CW2 said that LogMeIn even raised prices for

“grandfathered” contracts where the customer had been told the price would not change. CW2

said some customers cancelled due to price increases. CW2 recalled seeing emails in which

customers requested cancellation citing the price increase and saying they did not use the product

enough to justify the increase.

        113.     Confidential Witness 3 (“CW3”) began working with Citrix in 2008 and

continued on with LogMeIn after the merger until May 2017. CW3 was Director of Sales,

Western Region at the time of the merger and continued in this role with LogMeIn. CW3

reported to VP of Sales Tom Beswick (legacy Citrix located in Arizona) with a dotted line to

SVP of Sales Larry D’Angelo, who reported directly to Wagner.

        114.     CW3 had oversight of the inside sales teams located in Tempe, AZ and Santa

Barbara, CA. CW3 said the inside sales team was divided into Eastern and Western regions and


                          AMENDED CLASS ACTION COMPLAINT
                                        37
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 41 of 113



CW3 was responsible for the Western division of the United States. Hannah Young (located in

Raleigh, NC) was CW3’s counterpart in the Eastern division. CW3 explained that inside sales

was responsible for customers with one employee to 1,000 employees. CW3’s team sold add-on

and cross-over products to existing customers. CW3 said there was an Enterprise Sales team

managed by Jeff Johnson and Tom Beswick that traveled to meet with larger customers.

        115.     CW3 said the merger of GoTo with LogMeIn happened quickly, without a plan

and the integration was done terribly. CW3’s division at Citrix had been told for approximately

one year that it was going to spin-off into Citrix Online; however, one to two months before the

merger with LogMeIn, employees were notified and it was finalized quickly.

        116.     CW3 said that immediately after the merger of GoTo with LogMeIn, the sales

people sold all LogMeIn and GoTo products. Sales people were expected to sell all products

with minimal training. CW3 said three people from Boston were flown out to train inside sales

about the products but these people were not trainers and there was no clear plan for training.

CW3 said the training was a two to three day seminar by product personnel. CW3 recalled that

the company quickly pivoted from having the sales people sell all products to separating the

products into groups (such as collaboration, chat and/or identity/access products). CW3 said this

transition was happening at the time CW3 left the company.

        117.     CW3 stated there were several changes LogMeIn made immediately after the

merger. First, CW3 said LogMeIn changed the policy so that all customers needed to pay

upfront with credit cards rather than be invoiced, whereas Citrix allowed for invoicing.

        118.     CW3 explained that under Citrix if a customer signed up for a service on a

particular date any other products or services purchased at later dates had the same renewal date.

For instance, if a contract was entered into on January 1, 2018 any products or services added

throughout the year also came up for renewal on January 1, 2019. CW3 said that LogMeIn had


                          AMENDED CLASS ACTION COMPLAINT
                                        38
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 42 of 113



customers sign new contracts for each new product with a new start date. As such, customers

had a various renewal dates to track which made it more difficult for the customer to cancel or

terminate its relationship with LogMeIn.

        119.     CW3 said LogMeIn has a long history of raising prices on customers without

informing the customer, which CW3 described as price gouging. CW3 said insides sales people

were told to escalate customer complaints to the retention team if necessary.

        120.     CW3 saw indications of decreased renewal rates before CW3 left the company in

May 2017. CW3 said renewals were continually discussed during senior leadership meetings,

which were attended by all Director-level and above personnel (in all departments not just sales).

CW3 confirmed Wagner attended these monthly meetings. CW3 recalled that revenues were no

longer a main focus and instead, growth was the main focus during these meetings. As an

example, CW3 said that the product LastPass was growing exponentially. CW3 noted that

LastPass was categorized with other products that had small growth so that there was an

appearance that overall the product line was growing.

        121.     CW3 said that it was often discussed during the senior leadership meetings that

the GoTo customers were unhappy with the changes noted above. It was acknowledged that this

was resulting in a loss in revenue. CW3 said that the leadership response was that change is

difficult and that this is the direction of the industry believing that competitors would likely

follow. CW3 said LogMeIn felt it had “stop gaps” in place that would make up for the lost

revenue in other areas.

        122.     Confidential Witness 4 (“CW4”) began working with Citrix in November 2015 as

VP of Customer Success and continued in that position after the merger until October 2018.

CW4 reported to Scott Romesser, SVP of Customer Success, who reported directly to Defendant




                           AMENDED CLASS ACTION COMPLAINT
                                         39
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 43 of 113



Wagner. CW4 was responsible for customer experience and retention for accounts spending

more than $10,000 annually worldwide.

        123.     CW4 confirmed there were a number of practices put in place by LogMeIn right

after the February 1, 2017 merger that impacted customer retention. CW4 objected to the

implementation of these practices and ultimately left the company due to these practices. CW4

said there were three primary practices that resulted in decreased retention: (i) eliminating the

termination for convenience clause; (ii) the shifting of customers from monthly to annual

contracts; and (iii) the assignment of renewal reps to accounts.

        124.     CW4 explained that Citrix essentially had annual contracts with customers but

allowed termination at any time with 30 days’ notice. Since customers mostly paid monthly, the

contracts functioned as month-to-month contracts and customers could cancel at any time. CW4

explained that while it appeared easy for Citrix customers to cancel, it was not that easy to

transition to a new tool.     As such, CW4 said Citrix typically transitioned customers after

cancellation such that the company would begin by decreasing the number of licenses and in

actuality, the cancellation would occur over a longer period than 30 days.

        125.     CW4 confirmed that LogMeIn eliminated the termination for convenience clause

and transitioned customers from monthly to annual payments. CW4 said the switch from

monthly to annual was supposed to be the choice of the customer, but customers only had 30

days to decide. Since it takes longer than 30 days to transition to another tool. CW4 said

customers did not feel as if there really was a choice. CW4 explained that overall the price was

approximately five percent higher for customers that continued paying monthly.

        126.     CW4 confirmed that LogMeIn also transitioned any customers still being invoiced

to credit card payments. CW4 did not recall customers objecting to credit card charges as much

as the conversion from monthly to annual and eliminating the ability to terminate with 30 days’


                           AMENDED CLASS ACTION COMPLAINT
                                         40
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 44 of 113



notice. However, CW4 said the cumulative effect of having one change after another right after

a merger made customers unhappy.

        127.     CW4 said LogMeIn executives were warned that these practices would result in

decreased retention rates, and while executives acknowledged there would be some attrition they

believed the cash flow overall would be higher and more beneficial to shareholders. CW4 stated

that when executives were presented with data about the drastic decline in retention, the reaction

was “crickets.”

        128.     CW4 explained that in addition to the switch from monthly to annual and the

elimination of termination for convenience, the third change that customers did not like was the

assignment of a Renewal Representative to the account. CW4 explained that the Renewal

Representative was responsible for contacting the customer about upcoming renewals, signing a

new contract and the amount that needed to be paid upfront for renewal. CW4 said customers

did not like dealing with a person other than the Sales Representative and some customers asked

that the Renewal Representative stop contacting them.

        129.     CW4 said Romesser fought really hard and objected to the above changes.

According to CW4, Romesser was looking at the data from “day one” after the implementations

and had a team analyzing data in order to illustrate the impact of these changes. CW4 said Amy

Dodge was on the team that conducted analysis for Romesser. Romesser presented this data on

numerous occasions to Defendant Wagner, Defendant Heirdiech and Chief Sales Officer Larry

D’Angelo. CW4 recalled being in Dublin with Romesser in March 2018 and Romesser showed

CW4 numerous emails from these three individuals regarding the data. CW4 did not know when

Romesser first began presenting this data to these individuals but CW4 knew Romesser began

looking at the data right after the changes were made.




                          AMENDED CLASS ACTION COMPLAINT
                                        41
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 45 of 113



        130.     CW4 was later assigned to a Task Force assembled to fix the retention issues at

the company. CW4 believed this Task Force was formed in May 2018, but was not certain about

the date.

        131.     Confidential Witness 5 (“CW5”) was employed at Citrix for approximately eight

years before the merger, and at the time of the merger was a Senior Enterprise Account

Representative. CW5 reported to Director of Sales Jeff Johnson who reported to Chief Sales

Officer Larry D’Angelo. D’Angelo reported to Defendant Wagner.

        132.     As an Enterprise Account Representative, CW5 worked on bringing in new

business and add-on sales to existing accounts. CW5 said Enterprise accounts were defined as

1,000 employees or more and $10,000 sales or more each year. CW5 said there was also a SMB

team that worked with accounts with fewer than 1,000 employees. CW5 had customers that paid

quarterly and some that paid annually and small customers typically paid monthly.

        133.     With Citrix, CW5 typically had 180 accounts, approximately half of which were

current or active. After the merger LogMeIn, some of CW5’s core accounts were taken away

and assigned to representatives in Boston. CW5’s sales quota with Citrix was $800,000 annually

divided into four quarters at the time of the merger. CW5 was a top sales performer and always

met or exceeded the quota each quarter. LogMeIn increased CW5’s sales quota to $860,000 but

still divided the total into four equal parts for each quarter. CW5 did not achieve CW5’s

quarterly goals in Q3’17 or Q4’17 for the first time. CW5’s Q3’17 sales were approximately 50

percent of CW5’s quota and CW5’s Q4’17 sales were lower than 3Q. CW5 said there were

approximately 10 to 12 people on CW5’s Enterprise sales team and only two sales people met

quotas in Q3’17 and Q4’17.

        134.     CW5 said there were four total Enterprise sales teams in Tempe and Santa

Barbara and a total of approximately 40 to 50 sales people. At first, CW5 could see everyone on


                           AMENDED CLASS ACTION COMPLAINT
                                         42
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 46 of 113



the Enterprise sales team’s sales on a dashboard in salesforce.com, but by the end of 2017, CW5

could only see sales reps in Tempe and Santa Barbara, not the sales of anyone in Boston. CW5’s

team only reached 50 percent of its overall sales goals in Q4’17. CW5 believed Enterprise

represented more than half of LogMeIn’s revenue. Despite the difficulties with the Enterprise

team achieving sales quotas in Tempe and Santa Barbara, CW5 was told that the Enterprise team

in Boston was achieving record numbers in QQ’17, Q3’17 and Q4’17.

        135.     CW5 said the typical sales cycle for adding a new account could be six to eight

months or even longer. CW5’s average deal size while with Citrix was $8600 but CW5’s

average deal size decreased with LogMeIn to $1250. CW5 believed this was because various

accounts were taken away but CW5 was also not allowed to sell all Citrix/LogMeIn products.

such as, LastPass and BoldChat products. CW5 explained that these products were the most

difficult for customers to cancel because it was more ingrained in the customer’s system. CW5

explained that LastPass holds all of the customer passwords and automatically connects the user

to various applications, and had a high renewal because people don’t want to have to re-enter

passwords.

        136.     CW5 had been through acquisitions before and knew it could be bumpy but

thought CW5 could help customers transition. CW5 was relieved when CW5 was laid off in

January 2018 because it had become a nightmare. CW5 explained that customers were not

happy with a number of changes made by LogMeIn right after the merger.

        137.     CW5 was not notified that the Company was going to start charging customers for

the entire annual amount up-front. CW5 said customers were receiving notification or bills that

they were expected pay the annual amount upfront. CW5 was later told that emails were sent to

customers to notify them of the changes. CW5 said customers missed these emails because it

was sent to their IT person as opposed to the billing department. CW5 said IT personnel


                           AMENDED CLASS ACTION COMPLAINT
                                         43
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 47 of 113



typically don’t read these as these are typically spam.      CW5 began receiving calls from

customers “screaming and yelling” about these changes approximately 30 days to 60 days after

the merger was finalized in February 2017.

        138.     CW5 had some customers that did not have credit cards on file. These customers

were also notified through email that the contract changed to an annual upfront payment.

However, CW5 said some customers that did not see the emails and just paid their typical

quarterly payment and their services were shut off because the entire annual amount was not

received. CW5 explained that this impacted the customer’s business because they could not

access GoTo products.

        139.     CW5 explained that customers added various products over time were co-

terminus, meaning no matter when products were added there was still one start date for the

contract with Citrix. However, LogMeIn implemented various start dates and end dates on each

product depending upon when the licenses or products were purchased. As a result, customers

were constantly receiving bills, and it made cancelling difficult. CW5 received calls from

customers complaining about the constant receipt of bills due to the separate contracts for each

service/product added. Customers are still contacting CW5 since leaving the company asking for

advice about how to terminate contracts with LogMeIn.

        140.     In addition to converting customers to annual up-front payments, CW5 said

LogMeIn was raising the prices on customers. CW5 recalled one customer who already had

approximately 10 licenses at $50 monthly and the customer called to add licenses at renewal

time. CW5 notified the customer that the license fee increased to $160 monthly for each license

for the new licenses and the older licenses. CW5 said this customer did not end up adding the

new licenses, but kept existing licenses with the idea that they would likely cancel once they

could find a replacement tool.


                           AMENDED CLASS ACTION COMPLAINT
                                         44
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 48 of 113



VI.     DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS
        DURING THE CLASS PERIOD

        A.       False and Misleading Statements and Omissions in Connection with the
                 Announcement of LogMeIn’s Second Quarter 2017 Results

        141.     On July 27, 2017, LogMeIn held a conference call with investors, analysts, and

the public to discuss the Company’s Q2’17 financial results and the Company’s financial

guidance for 2017. Therein, Defendant Wagner represented that the Company was ahead of

management’s expectations in its four key priorities for 2017. He stated, in relevant part:

        Looking at our 4 key priorities for 2017, operational integration, synergy capture,
        cultural integration and long-term strategy, we are now tracking ahead of most of
        our expectations. This accelerated progress is perhaps most evident when it
        comes to synergies. We had originally forecast targets of $65 million of run rate
        synergies in year 1 with an additional $35 million in year 2 for a total synergy
        target of $100 million over a 2-year time frame. With our first full quarter as a
        combined company behind us, I’m pleased to report that we now expect to deliver
        the majority of those run rate synergies at least $90 million in the first year.

        As a result of this performance and given the progress of our integration efforts,
        today, we are raising our outlook for both revenue and margins for the full year.

        142.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because




                           AMENDED CLASS ACTION COMPLAINT
                                         45
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 49 of 113



Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        143.     Defendant Wagner indicated that the Company was seeing positive results from

transitioning GoTo contracts from monthly to annual pre-paid contracts and stated that the

change would improve retention:

        Another proof point is on the adoption of common business practices, including
        moving the GoTo customer base to annual subscriptions. More than 90% of new
        sales generated from our sales force in the quarter were annual subscriptions,
        while approximately 40% of our online sales are now annual. In Q2, we also
        began testing conversion of existing customers to annual prepaid subscriptions,
        and we are encouraged by the early results. The ability to transition from
        monthly to annual not only improves the company’s cash flow through revenue
        predictability, but it also will help improve retention and simplify back-end
        business processes.

        144.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.




                           AMENDED CLASS ACTION COMPLAINT
                                         46
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 50 of 113



        145.     Defendant Herdiech reported that “[f]or the combined company, our gross

renewal rate across all products on an annualized dollar basis was approximately 75%, consistent

with prior quarters.”

        146.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18 which was not reflected in the gross renewal rate.

The statement was made with scienter because Defendants knew or recklessly disregarded that

the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119,

123-126, 128, 137-140, and that its internal retention metrics showed a material increase in

contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        147.     Defendant Herdiech also represented that transitioning GoTo contracts from

monthly to annual yielded positive results:

        Analyst Raimo Lenschow: Okay. And then the quick one -- one quick one on
        cash flow. So the move towards more annual, how does that translate -- like, is
        that kind of a 1-quarter event? How does that kind of translate into the cash flow
        statement?

        Defendant Herdiech: Hey, this is Ed. So as you know, we’ve been -- started the
        process of transitioning GoTo’s monthly business to annual contracts, primarily
        focused on touch or business sold through their sales force to new customers. And
        we’re just kind of getting underway on e-commerce and on renewals. And so


                           AMENDED CLASS ACTION COMPLAINT
                                         47
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 51 of 113



        we’re at -- really at the really beginning of it. And so you see the impact in
        deferred revenue, but for Q2, it’s a pretty small number, probably about $5
        million. But the big opportunity is in really in the renewal base. As we start to
        renew that business and push for annual contracts, annual payment terms, that
        probably takes through 2018 to do, but by far it’s the biggest opportunity for us.

        148.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        149.     Defendant Herdiech stated that a team of renewal representatives was proactively

reaching out to customers 60 to 90 days in advance to solidify the renewal:

        Analyst Tyler Wood: And then one last one on those migrations from the
        monthly to annual. You talked about seeing some success early on. Could you
        give a little bit more color into what levers you’ve been using to kind of
        encourage those and maybe what you would think about using in the future there?

        Defendant Herdiech: Yes, sure. So the early successes, I think we’re talking
        about is in the renewal channel. So GoTo had a passive renewal process where
        they relied heavily on the terms, the evergreen terms in their contract. And given
        they’re 70% invoicing rather than e-commerce, they send invoices to their
        customers, and if they pay them, great. If they didn’t, then they get involved after
        the fact. So what we’ve done is we’ve really aligned business practices around
        kind of the LogMeIn renewal process, where we’re -- we have a team of
        renewal reps that 60, 90 days ahead of time will proactively reach out to


                           AMENDED CLASS ACTION COMPLAINT
                                         48
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 52 of 113



        customers to solidify the renewal. And at that time, they’ll also work in the
        annual billing terms as well. So we just really started in June in earnest, and
        we’re seeing good results so far.

        150.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing.The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        151.     Defendant Herdiech represented that GoTo products had a higher renewal rate

prior to the merger due to pricing:

        Analyst Jordan Lee Zelin: So your renewal rate has been around 75%, but we
        understand the GoTo business had a higher 1. And I just wanted to figure out
        what you expect maybe the blended renewal rate of the business to be going
        forward.

        Defendant Herdiech: Yes. So as we reported, the gross renewal rate across all
        products on an annualized dollar basis was about 75%. I think on the last call, we
        said, if you had to generalize, maybe the GoTo products were a little on the
        higher side of 75%, and the LogMeIn products, a little on the lower side. We’ve
        done more pricing than -- pricing work than they have done in the past. But
        that said, going forward, at least through this year, we’re modeling 75% for the
        year.

        152.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

                           AMENDED CLASS ACTION COMPLAINT
                                         49
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 53 of 113



paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18 which was not reflected in the gross renewal rate.

The statement was made with scienter because Defendants knew or recklessly disregarded that

the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119,

123-126, 128, 137-140.

        153.     On July 28, 2017, LogMeIn filed its Quarterly Report on Form 10-Q for the

second quarter 2017. Therein, LogMeIn stated, in relevant part:

        We may not realize the anticipated cost synergies and growth opportunities
        from the Merger.

        We completed our merger with GetGo, Inc., or GetGo, a wholly-owned
        subsidiary of Citrix Systems, Inc., or Citrix, in January 2017, which we refer to as
        the Merger. In connection with the Merger, Citrix transferred its GoTo family of
        service offerings, or the GoTo Business, to GetGo, and then distributed the shares
        of GetGo to Citrix stockholders on a pro rata basis, which we refer to as the
        Distribution. We previously announced that we expect to realize cost synergies,
        growth opportunities and other financial and operating benefits as a result of our
        Merger. Our success in realizing these benefits, and the timing of their realization,
        depends on the successful integration of the GoTo Business and even if we are
        able to integrate the GoTo Business successfully, we cannot predict with certainty
        if or when the cost synergies, growth opportunities and benefits will occur, or the
        extent to which they will actually be achieved.

        154.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative


                           AMENDED CLASS ACTION COMPLAINT
                                         50
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 54 of 113



consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        155.     LogMeIn also stated in the Form 10-Q in relevant part:

        The integration of the GoTo Business presents significant challenges.

        There is a significant degree of difficulty inherent in the process of integrating the
        GoTo Business with our company. These difficulties include:

        §   the integration of the GoTo Business with our current businesses while
            carrying on the ongoing operations of all businesses;

        §   managing a significantly larger company than before the consummation of the
            Merger;

        §   coordinating geographically separate organizations;

        §   integrating the business cultures of both companies, which may prove to be
            incompatible;

        §   creating uniform standards, controls, procedures, policies and information
            systems and controlling the costs associated with such matters;

        §   integrating certain information technology, purchasing, accounting, finance,
            sales, billing, human resources, payroll and regulatory compliance systems;
            and

        §   the potential difficulty in retaining key officers and personnel of our company
            and GetGo.

        The process of integrating operations could cause an interruption of, or loss of
        momentum in, the activities in one or more of our businesses. Members of our

                           AMENDED CLASS ACTION COMPLAINT
                                         51
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 55 of 113



        senior management may be required to devote considerable amounts of time to
        this integration process, which will decrease the time they will have to manage the
        business of our company, serve the existing businesses, or develop new products
        or strategies. If our senior management is not able to effectively manage the
        integration process, or if any significant business activities are interrupted as a
        result of the integration process, our business could suffer.

        Our successful or cost-effective integration of the GoTo Business cannot be
        assured. The failure to do so could have a material adverse effect on our business,
        financial condition or results of operations after the Merger.

        156.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        157.     Regarding customer retention, the Company stated in the Form 10-Q, in relevant

part:

        If we are unable to retain our existing customers, our revenue and results of
        operations would be adversely affected.

        The services offered by us are generally sold pursuant to agreements that are one
        year in duration. Customers have no obligation to renew their subscriptions after
        their subscription period expires, and these subscriptions may not be renewed on
        the same or on more profitable terms. As a result, our ability to grow depends in
        part on subscription renewals. We may not be able to accurately predict future
        trends in customer renewals, and our customers’ renewal rates may decline or

                           AMENDED CLASS ACTION COMPLAINT
                                         52
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 56 of 113



        fluctuate because of several factors, including their satisfaction or dissatisfaction
        with our services, the prices of our services, the prices of services offered by our
        competitors or reductions in our customers’ spending levels. If our customers do
        not renew their subscriptions for our services, renew on less favorable terms, or
        do not purchase additional functionality or subscriptions, our revenue may grow
        more slowly than expected or decline, and our profitability and gross margins
        may be harmed.

        158.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18.       The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        159.     Regarding specific risks affecting the Company’s customers who are small and

medium businesses (SMBs), the Company stated in the Form 10-Q, in relevant part:

        Failure to effectively and efficiently service SMBs would adversely affect our
        ability to increase our revenue.

        We market and sell a significant amount of our services to SMBs. SMBs are
        challenging to reach, acquire and retain in a cost-effective manner. To grow our
        revenue quickly, we must add new customers, sell additional services to existing
        customers and encourage existing customers to renew their subscriptions. Selling
        to and retaining SMBs is more difficult than selling to and retaining large
        enterprise customers because SMB customers generally:

        §   have high failure rates;


                           AMENDED CLASS ACTION COMPLAINT
                                         53
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 57 of 113



        §   are price sensitive;

        §   are difficult to reach with targeted sales campaigns;

        §   have high churn rates in part because of the scale of their businesses and the
            ease of switching services; and

        §   generate less revenue per customer and per transaction.

        In addition, SMBs frequently have limited budgets and may choose to spend
        funds on items other than our services. Moreover, SMBs are more likely to be
        significantly affected by economic downturns than larger, more established
        companies, and if these organizations experience economic hardship, they may be
        unwilling or unable to expend resources on IT.

        If we are unable to market and sell our services to SMBs with competitive pricing
        and in a cost-effective manner, our ability to grow our revenue and maintain
        profitability will be harmed.

        160.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        161.     The 10-Q also stated that “For the three months ended June 30, 2017, our gross

annualized renewal rate was approximately 75%.”



                           AMENDED CLASS ACTION COMPLAINT
                                         54
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 58 of 113



        162.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18 which was not reflected in the gross renewal rate.

The statement was made with scienter because Defendants knew or recklessly disregarded that

the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119,

123-126, 128, 137-140.

        B.       Defendants’ False and Misleading Statements and Omissions on September
                 13, 2017 at the Deutsche Bank Technology Conference

        163.     On September 13, 2017, Defendant Bradley participated in the Deutsche Bank

Technology Conference. Defendant Bradley represented that pricing of GoTo products was a

potential growth driver:

        So, when you look at the GoTo product space, they’ve not done nearly the pricing
        and packaging that we’ve utilized in the past. So we do believe that there’s an
        opportunity beginning in next year to utilize price effectively as one of a few key
        growth drivers to try to accelerate the top line. So, that’s one of them.

        164.     This statement was materially false and/or misleading because it failed to disclose

that the Company was already increasing pricing for for GoTo customers who wished to renew

their subscriptions on a monthly basis. The statement was made with scienter because




                           AMENDED CLASS ACTION COMPLAINT
                                         55
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 59 of 113



Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        165.     Defendant Bradley stated that transitioning GoTo contracts from monthly to

annual would allow for stronger cash conversion:

        LogMeIn has a long tenure of having very, very strong cash conversion. We
        typically had high-20% of revenue free cash flow yields. And we did that by –
        from our very beginning years, having annual contracts paid in advance. . . .
        Highly efficient and highly predictable, which is wonderful from a guidance
        standpoint. And we’ve been doing it for – before the company was public. So, we
        started really – we’re free cash flow positive two years before we went public,
        which is like unheard of in subscription software.

        GoTo on the other hand never focused on it. It was the same kind of rigor that
        we have. So in their case, 70% of their subscribers pay 12 times a year. In
        many, many instances, those are annual contracts that they’ve agreed to, but
        then the payment terms are once a month for the year. So, when you look at the
        two companies that came together on February 1 of this year, our deferred
        revenue balance was higher than theirs by about $40 million, and yet their
        revenue was almost exactly double ours. Last year, our revenue was $336 million,
        and there was $682 million, and yet their deferred revenue was $40 million less
        than ours. So, we have a very deliberate plan and a specific plan to go out after
        these contracts, whether they are e-commerce or whether they are touch sales
        and convert them from a monthly payer 12 times a year to a one-time payer.

        And the first step we did was we took the new business and we changed it from
        the opportunity to pay it monthly, and we made it annual. And step two now is
        looking at this large base of renewal business and converting it over the next
        number of quarters. And so that’s one of the ways we believe – it helps
        tremendously with efficiency improvements in terms of processing invoices.
        They’re sending tens of thousands of invoices a month right now. It also helps
        with your predictability, as you look out on the course of the year . . . . And it also
        helps from a cash flow standpoint.

        And so, we anticipate that that’ll take a number of quarters, as I mentioned, but
        that’s one of the ways that we believe will take the free cash flow as a
        percentage of revenue this year at 28% of revenue to north of 30% of revenue
        in short order. And so, that’s a pretty meaningful opportunity.

        166.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative


                           AMENDED CLASS ACTION COMPLAINT
                                         56
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 60 of 113



consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        167.     Defendant Bradley assured that management could execute the conversion

without resulting in churn:

        Analyst: Is that a potential source of churn . . . ?

        Defendant Bradley: It would be, but right now because there – you have 12
        opportunities to collect from these people, you ask the first time. If they get
        pushed back, you come back to them again. So we’re just taking the willing
        conversions right now and down the road there’s an opportunity and try to –
        you increase the monthly price if you don’t go annual. That’s an opportunity
        that we haven’t implemented, but certainly, I know companies that we buy
        subscription software from have utilized techniques like that in the past. And
        these are – because it’s small-medium business, these aren’t enormous size
        deals, with the exception of the customer engagement, they aren’t seven-figure
        deals. They’re often four- and five-figure deals.

        And so it’s not necessarily that much of a burden for the end-user and in some
        cases, it’s helpful for them as well. Instead of them chasing, 12 invoices a year,
        it’s one. And so we’ve already – in the low-end it’s much – it’s – in some cases
        not even a conversation, people say okay. And we’ve got that expertise from
        doing it for 10 years at LogMeIn. So we have confidence that we can do it
        across a much bigger base.




                           AMENDED CLASS ACTION COMPLAINT
                                         57
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 61 of 113



        168.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        C.       False and Misleading Statements and Omissions in Connection with the
                 Announcement of LogMeIn’s Third Quarter 2017 Results

        169.     On October 26, 2017, LogMeIn reported its financial results for third quarter 2017

and increased its GAAP revenue guidance for the full year to a range of $987 million to $988

million, from a range of $978 million to $983 million. The Company also stated that it expected

full year EBITDA “in the range of $201 million to $204 million, or approximately 20% of

GAAP revenue” and “GAAP net income in the range of $15 million to $18 million, or $0.29 to

$0.35 per diluted share.”

        170.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for



                            AMENDED CLASS ACTION COMPLAINT
                                          58
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 62 of 113



customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        171.     On October 26, 2017, LogMeIn held a conference call with investors, analysts,

and the public to discuss the Company’s Q3’17 financial results and the Company’s financial

guidance for 2017. Therein, Defendant Wagner represented that transitioning existing GoTo

customers from monthly to annual contracts had yielded positive results:

        Starting with operational integration, the third quarter saw continued progress,
        bringing together the teams, systems and processes that underpin our sales and
        marketing efforts and provide visibility into our business. That progress included,
        for the first time, a common view of our bookings, revenue and renewals, all
        key performance indicators needed to help us better manage the business.

                                              ***

        Speaking of sales, our sales leadership continued to work to improve the
        productivity of the combined sales force. This remains a work in progress, but I
        was pleased to see the team finish the quarter with a very strong September,
        which is especially encouraging as we head into the best-selling months of the
        year. Our sales and care teams also made very good progress driving the
        migration of former GoTo customers from monthly to annual payments.

        Although we are early in the process, particularly with GoTo’s large renewal
        base, the initial results of these efforts are apparent in deferred revenue growth
        and stronger-than-expected cash flow in the quarter and for the full year.



                          AMENDED CLASS ACTION COMPLAINT
                                        59
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 63 of 113



        172.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        173.     Defendant Herdiech increased the Company’s free cash flow guidance, citing the

positive results of transitioning GoTo customers from monthly to annual billing:

        Additionally, these teams working with sales and customer care have made
        meaningful progress, driving the migration of former GoTo customers from
        monthly to annual billing. We are early in the process, particularly with our
        large renewal base, but initial efforts are encouraging. Our strong third quarter
        free cash flow was evidence of this progress. When the merger closed on
        February 1, we initially targeted 25% full year free cash flow margins. After
        deliberate focus on this initiative, we are now raising our full year free cash
        flow outlook to 30% of revenue. I’m particularly impressed when this integration
        work was completed while the company aggressively executed against its
        announced synergy plan.

        174.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-



                           AMENDED CLASS ACTION COMPLAINT
                                         60
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 64 of 113



paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        175.     Analysts, who were impressed by the margins, pressed for details, and Defendant

Wagner assured that the Company would continue to see benefits from converting GoTo

contracts to annual billing:

        Analyst Matthew George Hedberg: The success post-GoTo has been
        impressive. I guess, Ed, it was great to hear you’re increasing your free cash
        flow margins 30% this year. We didn’t think you’d get to that level until 2019 or
        later. I think when you originally closed GoTo, you talked about a 28% adjusted
        free cash flow margin. I believe it was by 2019. Can you help us think through,
        from this level, where could free cash flow go from here? Just any sort of like
        qualitative assistance would be helpful.

        Defendant Bill Wagner: Matt, let me just jump in. I mean, clearly, from a free
        cash flow perspective, we are ahead of schedule. Exiting 2017, having already --
        we’ll probably deliver close to $6 a share as we come out of the year. And yes,
        you were right, we had targeted originally in the upper 20s and then had kind of
        brought it up to saying like can we get to 30% on a run-rate basis. Certainly,
        that was a 3-year target, as you correctly reminded us. We’ve – I think given
        that we’ve made this much progress this early and given that we’ve really just
        begun to convert the customer base, the GetGo customer base from monthly to
        annual, we certainly think that there’s opportunity for us to expand over time.


                           AMENDED CLASS ACTION COMPLAINT
                                         61
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 65 of 113



        So in terms of where we get to, I think we saw some work to do. We’ll probably
        provide some more clarity on Analyst Day. But I think we are super pleased with
        the progress we’ve made on that front so far. So yes, achieving a 3-year target in
        the first year is something we’re really proud of.

        176.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        177.     Defendant Wagner also discussed the possibility for additional price increases:

        Yes, I think pricing and packaging has been part of a motion that we’ve
        introduced for -- at least for the last 4-or-so years, and that’s a discipline that we
        will continue to have as a combined business. So we will continue to kind of
        address it on a per case basis, product basis. So as an example, for instance, we
        introduced LastPass Family, which I just talked about on the call. That’s an
        example where it’s not really a price increase per se, but it’s a new tier. So it’s
        better packaging, smarter packaging. I’m really proud of the way the teams have
        thought through the different use cases of our product. That’s something we’re
        trying to do across our portfolio. So I do think that there are opportunities to do
        that, and we’ll probably share more details about what plans we might have on
        Analyst Day



                           AMENDED CLASS ACTION COMPLAINT
                                         62
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 66 of 113



        178.     This statement was materially false and/or misleading because it failed to disclose

that the Company was already increasing pricing for GoTo customers who wished to renew their

subscriptions on a monthly basis. The statement was made with scienter because Defendants

knew or recklessly disregarded that the Company was implementing these contract terms ¶¶85,

90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140.

        179.     On October 27, 2017, LogMeIn filed its Quarterly Report on Form 10-Q for the

third quarter 2017. Therein, LogMeIn stated, in relevant part:

        We may not realize the anticipated cost synergies and growth opportunities
        from the Merger.

        We completed our merger with GetGo, Inc., or GetGo, a wholly-owned
        subsidiary of Citrix Systems, Inc., or Citrix, in January 2017, which we refer to as
        the Merger. In connection with the Merger, Citrix transferred its GoTo family of
        service offerings, or the GoTo Business, to GetGo, and then distributed the shares
        of GetGo to Citrix stockholders on a pro rata basis, which we refer to as the
        Distribution. We previously announced that we expect to realize cost synergies,
        growth opportunities and other financial and operating benefits as a result of our
        Merger. Our success in realizing these benefits, and the timing of their realization,
        depends on the successful integration of the GoTo Business and even if we are
        able to integrate the GoTo Business successfully, we cannot predict with certainty
        if or when the cost synergies, growth opportunities and benefits will occur, or the
        extent to which they will actually be achieved.

        180.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their


                           AMENDED CLASS ACTION COMPLAINT
                                         63
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 67 of 113



annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        181.     LogMeIn also stated in the Form 10-Q in relevant part:

        The integration of the GoTo Business presents significant challenges.

        There is a significant degree of difficulty inherent in the process of integrating the
        GoTo Business with our company. These difficulties include:

        §   the integration of the GoTo Business with our current businesses while
            carrying on the ongoing operations of all businesses;

        §   managing a significantly larger company than before the consummation of the
            Merger;

        §   coordinating geographically separate organizations;

        §   integrating the business cultures of both companies, which may prove to be
            incompatible;

        §   creating uniform standards, controls, procedures, policies and information
            systems and controlling the costs associated with such matters;

        §   integrating certain information technology, purchasing, accounting, finance,
            sales, billing, human resources, payroll and regulatory compliance systems;
            and

        §   the potential difficulty in retaining key officers and personnel of our company
            and GetGo.

        The process of integrating operations could cause an interruption of, or loss of
        momentum in, the activities in one or more of our businesses. Members of our
        senior management may be required to devote considerable amounts of time to
        this integration process, which will decrease the time they will have to manage the
        business of our company, serve the existing businesses, or develop new products
        or strategies. If our senior management is not able to effectively manage the
        integration process, or if any significant business activities are interrupted as a
        result of the integration process, our business could suffer.




                           AMENDED CLASS ACTION COMPLAINT
                                         64
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 68 of 113



        Our successful or cost-effective integration of the GoTo Business cannot be
        assured. The failure to do so could have a material adverse effect on our business,
        financial condition or results of operations after the Merger.

        182.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        183.     Regarding customer retention, the Company stated in the Form 10-Q, in relevant

part:

        If we are unable to retain our existing customers, our revenue and results of
        operations would be adversely affected.

        The services offered by us are generally sold pursuant to agreements that are one
        year in duration. Customers have no obligation to renew their subscriptions after
        their subscription period expires, and these subscriptions may not be renewed on
        the same or on more profitable terms. As a result, our ability to grow depends in
        part on subscription renewals. We may not be able to accurately predict future
        trends in customer renewals, and our customers’ renewal rates may decline or
        fluctuate because of several factors, including their satisfaction or dissatisfaction
        with our services, the prices of our services, the prices of services offered by our


                           AMENDED CLASS ACTION COMPLAINT
                                         65
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 69 of 113



        competitors or reductions in our customers’ spending levels. If our customers do
        not renew their subscriptions for our services, renew on less favorable terms, or
        do not purchase additional functionality or subscriptions, our revenue may grow
        more slowly than expected or decline, and our profitability and gross margins
        may be harmed.

        184.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        185.     Regarding specific risks affecting the Company’s customers who are small and

medium businesses (SMBs), the Company stated in the Form 10-Q, in relevant part:

        Failure to effectively and efficiently service SMBs would adversely affect our
        ability to increase our revenue.

        We market and sell a significant amount of our services to SMBs. SMBs are
        challenging to reach, acquire and retain in a cost-effective manner. To grow our
        revenue quickly, we must add new customers, sell additional services to existing
        customers and encourage existing customers to renew their subscriptions. Selling
        to and retaining SMBs is more difficult than selling to and retaining large
        enterprise customers because SMB customers generally:


                           AMENDED CLASS ACTION COMPLAINT
                                         66
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 70 of 113



        §   have high failure rates;

        §   are price sensitive;

        §   are difficult to reach with targeted sales campaigns;

        §   have high churn rates in part because of the scale of their businesses and the
            ease of switching services; and

        §   generate less revenue per customer and per transaction.

        In addition, SMBs frequently have limited budgets and may choose to spend
        funds on items other than our services. Moreover, SMBs are more likely to be
        significantly affected by economic downturns than larger, more established
        companies, and if these organizations experience economic hardship, they may be
        unwilling or unable to expend resources on IT.

        If we are unable to market and sell our services to SMBs with competitive pricing
        and in a cost-effective manner, our ability to grow our revenue and maintain
        profitability will be harmed.

        186.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140 and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

                           AMENDED CLASS ACTION COMPLAINT
                                         67
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 71 of 113



        187.     The 10-Q also stated that “For the nine months ended September 30, 2017, our

gross annualized renewal rate was approximately 75%.”

        188.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18, which was not reflected in the gross renewal

rate. The statement was made with scienter because Defendants knew or recklessly disregarded

that the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-

119, 123-126, 128, 137-140, and that its internal retention metrics showed a material increase in

contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        D.       Defendants’ False and Misleading Statements and Omissions on December
                 19, 2017 at the Company’s Analyst Day

        189.     Defendants Wagner and Herdiech assured analysts that the Company would

continue to see benefits from converting GoTo contracts to annual billing:

        Analyst Matthew George Hedberg: On the free cash flow guide, what are the
        assumptions in there? Obviously this year you’ve seen a benefit from moving
        GoTo from monthly to annually. How long is the duration of that, should that
        impact 2018 or 2019? How should we think about the benefit of that uplift?

        Defendant Herdiech: Sure. So there’s about a $30 million to $35 million impact
        in 2018 related to the conversion efforts that began this year. And as we’ve
        talked about we’re still or really in the process and to renew that to get through


                           AMENDED CLASS ACTION COMPLAINT
                                         68
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 72 of 113



        the renewal base, it’s not only going take us through all of 2018. But it’s going
        to take us into first at least the first half of 2019 as well. Bear in mind at the
        same time with regard to new business coming in the door, we’re doing a great
        job at bringing that in on annual terms. So that would be really helpful as well.

        190.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        191.     Defendant Wagner stated that renewal rates were consistently at 75% despite a

dampening effect caused by transitioning GoTo contracts to annual billing:

        Analyst Bradford J. Mak: Can you talk about the retention metrics. So 75% has
        been consistent for a long time, just where do you think you can get that to over
        time and what the leverage would be? Thanks.

        Defendant Wagner: Yeah, I think retention as I highlighted in my, it seems like a
        long time ago, in my opening remarks, we actually have developed the point of
        view that we think that there is upside in our retention numbers. I think in the near
        term, it’s, you know, we’re modeling and they say where they are, especially as
        we’re really focused on converting people from monthly to annual payments,
        and that has somewhat of a dampening effect on retention. So we model where


                           AMENDED CLASS ACTION COMPLAINT
                                         69
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 73 of 113



        it is today, but we’re optimistic that we can improve that in the relative near term,
        that’s not factored into any of these numbers of course, that’s just not our
        approach, that would be upside.

        192.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18, which was not reflected in the gross renewal

rate. The statement was made with scienter because Defendants knew or recklessly disregarded

that the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-

119, 123-126, 128, 137-140, and that its internal retention metrics showed a material increase in

contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        193.     Defendant Herdiech also attributed the increased guidance to the positive effects

of converting GoTo contracts to annual billing:

        Analyst Tim Klasell: Just a quick question on the 2020 EBITDA and free cash
        guidance which looks to be about 500 basis points above the growth rate and
        clearly you’ve got some leverage points you mentioned for 2018, maybe going
        into 2019 and maybe some gross margin improvements. But that doesn’t explain
        all of that going that far out. Maybe you can give us some color on what levers
        you can pull or where you’re getting the better efficiencies in the whole year?
        Thank you

        Defendant Herdiech: Sure. So I’d say its three things. It’s the conversion of
        monthly base and end of base that we talk about. It’s the expansion of our
        EBITDA margin, which over this period of time is coming from primarily from


                           AMENDED CLASS ACTION COMPLAINT
                                         70
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 74 of 113



        sales and marketing and R&D. And then third, as we continue to grow I expect us
        to get more efficient with respect to CapEx and I wouldn’t expect that to be at the
        rates the ole LogMeIn was at. I would expect that to be more on the 7%, going to
        6% over time. So I’d say that those are the drivers.

        194.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        E.       False and Misleading Statements and Omissions in Connection with the
                 Announcement of LogMeIn’s Full Year 2017 Results

        195.     On February 15, 2018, LogMeIn reported its financial results for fourth quarter

and full year 2017. Therein, LogMeIn issued its 2018 guidance, stating: “The Company expects

full year 2018 GAAP revenue to be in the range of $1.132 billion to $1.147 billion. . . . EBITDA

is expected to be in the range of $387 million to $395 million, or approximately 34% of GAAP

revenue. . . . [T]he Company expects to report GAAP net income in the range of $75 million to

$82 million, or $1.42 to $1.54 per share.”


                           AMENDED CLASS ACTION COMPLAINT
                                         71
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 75 of 113



        196.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        197.     On February 15, 2018, LogMeIn held a conference call with investors, analysts,

and the public to discuss the Company’s 2017 financial results and the Company’s financial

guidance for 2018. Therein, Defendant Herdiech stated that “across all our product lines, gross

renewal rates were approximately 75% on an annualized dollar basis, consistent with each

quarter of 2017.”

        198.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new


                           AMENDED CLASS ACTION COMPLAINT
                                         72
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 76 of 113



purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18, that was not reflected in the gross renewal rate. The

statement was made with scienter because Defendants knew or recklessly disregarded that the

Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119,

123-126, 128, 137-140, and that its internal retention metrics showed a material increase in

contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        199.     Defendant Herdiech touted strong deferred revenue growth as a result of

transitioning GoTo customers to annual billing:

        Analyst Daniel Robert Bergstrom: And then in that context, any commentary
        about deferred revenue trends into the first quarter?

        Defendant Herdiech: So we had a strong deferred revenue number in Q4. I will
        note that I think it’s important to be reminded that, that is influenced by the
        work we’re doing on converting the GoTo renewal business from monthly to
        annual. And also, on a year-over-year basis, when you look at the growth, so
        deferred revenue grew 24% year-over-year and about $10 million of that was FX,
        December over December. So except for the FX, I think what you saw for an
        increase, we would expect to see into Q2 as we continue to convert contracts and
        continue to work real hard selling the product.

        200.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had


                           AMENDED CLASS ACTION COMPLAINT
                                         73
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 77 of 113



decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        201.     Defendant Wagner stated that “from a collaboration perspective, that’s a business

that we believe will accelerate as we work through the year. . . We expect it will grow faster than

the company average.”

        202.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers in the

Collobaration segment had decided in advance of the renewal date that they would not renew

their subscriptions, and (ii) that, as a result, the Company would experience a material increase in

customer churn when their annual pre-paid contracts expired in Q2’18. The statement was made

with scienter because Defendants knew or recklessly disregarded that the Company was

implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128,

137-140, and that its internal retention metrics showed a material increase in contract

cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.


                           AMENDED CLASS ACTION COMPLAINT
                                         74
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 78 of 113



        203.     Defendant Wagner assured that, though the market “remains competitive, but

there is no competitive change that we saw in the quarter.”

        204.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, but instead

switch to LogMeIn’s competitors and (ii) that, as a result, the Company would experience a

material increase in customer churn when their annual pre-paid contracts expired in Q2’18. The

statement was made with scienter because Defendants knew or recklessly disregarded that the

Company was implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119,

123-126, 128, 137-140, and that its internal retention metrics showed a material increase in

contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        205.     On February 20, 2018, the Company filed its Annual Report on Form 10-K for the

2017 fiscal year. The Company’s Form 10-K was signed by Defendants Wagner and Herdiech.

Therein, LogMeIn stated, in relevant part:

        The integration of the GoTo Business presents significant challenges.

        On January 31, 2017, we completed our acquisition of the GoTo family of service
        offerings, or the GoTo Business, from a wholly–owned subsidiary of Citrix
        Systems, Inc., or Citrix, via a Reverse Morris Trust transaction, which we refer to
        herein as the Merger.

        There is a significant degree of difficulty inherent in the process of integrating the
        GoTo Business with our company. These difficulties include:


                           AMENDED CLASS ACTION COMPLAINT
                                         75
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 79 of 113



        §   the integration of the GoTo Business with our current businesses while
            carrying on the ongoing operations of all businesses;

        §   managing a significantly larger company than before the consummation of the
            Merger;

        §   coordinating geographically separate organizations;

        §   integrating the business cultures of both companies, which may prove to be
            incompatible;

        §   creating uniform standards, controls, procedures, policies and information
            systems and controlling the costs associated with such matters;

        §   integrating certain information technology, purchasing, accounting, finance,
            sales, billing, human resources, payroll and regulatory compliance systems;
            and

        §   the potential difficulty in retaining key officers and personnel of our company
            and GetGo.

        The process of integrating operations could cause an interruption of, or loss of
        momentum in, the activities in one or more of our businesses. Members of our
        senior management may be required to devote considerable amounts of time to
        this integration process, which will decrease the time they will have to manage the
        business of our company, serve the existing businesses, or develop new products
        or strategies. If our senior management is not able to effectively manage the
        integration process, or if any significant business activities are interrupted as a
        result of the integration process, our business could suffer.

        Our successful or cost-effective integration of the GoTo Business cannot be
        assured. The failure to do so could have a material adverse effect on our business,
        financial condition or results of operations after the Merger.

        206.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had


                           AMENDED CLASS ACTION COMPLAINT
                                         76
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 80 of 113



decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        207.     Regarding customer retention, the Company stated in the Form 10-K, in relevant

part:

        If we are unable to retain our existing customers, our revenue and results of
        operations would be adversely affected.

        The services offered by us are generally sold pursuant to agreements that are one
        year in duration. Customers have no obligation to renew their subscriptions after
        their subscription period expires, and these subscriptions may not be renewed on
        the same or on more profitable terms. As a result, our ability to grow depends in
        part on subscription renewals. We may not be able to accurately predict future
        trends in customer renewals, and our customers’ renewal rates may decline or
        fluctuate because of several factors, including their satisfaction or dissatisfaction
        with our services, the prices of our services, the prices of services offered by our
        competitors or reductions in our customers’ spending levels. If our customers do
        not renew their subscriptions for our services, renew on less favorable terms, or
        do not purchase additional functionality or subscriptions, our revenue may grow
        more slowly than expected or decline, and our profitability and gross margins
        may be harmed.

        208.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it



                           AMENDED CLASS ACTION COMPLAINT
                                         77
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 81 of 113



failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        209.     Regarding specific risks affecting the Company’s customers who are small and

medium businesses (SMBs), the Company stated in the Form 10-K, in relevant part:

        Failure to effectively and efficiently service SMBs would adversely affect our
        ability to increase our revenue.

        We market and sell a significant amount of our services to SMBs. SMBs are
        challenging to reach, acquire and retain in a cost-effective manner. To grow our
        revenue quickly, we must add new customers, sell additional services to existing
        customers and encourage existing customers to renew their subscriptions. Selling
        to and retaining SMBs is more difficult than selling to and retaining large
        enterprise customers because SMB customers generally:

        §   have high failure rates;

        §   are price sensitive;

        §   are difficult to reach with targeted sales campaigns;

        §   have high churn rates in part because of the scale of their businesses and the
            ease of switching services; and

        §   generate less revenue per customer and per transaction.

        In addition, SMBs frequently have limited budgets and may choose to spend
        funds on items other than our services. Moreover, SMBs are more likely to be
        significantly affected by economic downturns than larger, more established
        companies, and if these organizations experience economic hardship, they may be
        unwilling or unable to expend resources on IT.



                           AMENDED CLASS ACTION COMPLAINT
                                         78
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 82 of 113



        If we are unable to market and sell our services to SMBs with competitive pricing
        and in a cost-effective manner, our ability to grow our revenue and maintain
        profitability will be harmed.

        210.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        F.       False and Misleading Statements in Connection with the Announcement of
                 LogMeIn’s First Quarter 2018 Results

        211.     On April 26, 2018, LogMeIn reported its financial results for first quarter 2018

and increased its GAAP revenue for the full year to a range of $1.205 billion to $1.220 billion,

from a range of $1.132 billion to $1.147 billion. The Company also stated that it expected full

year EBITDA “in the range of $375 million to $383 million, or approximately 31% of GAAP

revenue” and “GAAP net income in the range of $45 million to $51 million, or $0.85 to $0.96

per diluted share.”



                           AMENDED CLASS ACTION COMPLAINT
                                         79
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 83 of 113



        212.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        213.     On April 26, 2018, LogMeIn held a conference call with investors, analysts, and

the public to discuss the Company’s Q1’18 financial results and the Company’s financial

guidance for 2018. Therein, Defendant Herdiech reported a breakdown of the Company’s

segments and stated that access products performed well:

        Regarding our top line performance, our collaboration business grew 5% year-
        over-year on a pro forma basis and accounted for 54% of total company revenue.
        This was in line with Q4’s growth rate. And while we saw some encouraging
        signs with our Q1 sales result, we need to continue to execute throughout the year
        to deliver strong results. Our identity and access management business grew 19%
        year-over-year on a pro forma basis and represented 30% of total company
        revenue. Strong renewals of our access products and continued growth of
        LastPass contributed to the increase over the prior quarter.




                           AMENDED CLASS ACTION COMPLAINT
                                         80
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 84 of 113



        214.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions; (ii) that, as

a result, the Company would experience a material increase in customer churn in the

Collaboration segment when their annual pre-paid contracts expired in Q2’18, which was

notreflected in the Company’s overall gross renewal rate; and (iii) that strong renewals in the

IAM segment masked the decline in renewals in the Collaboration segment. The statement was

made with scienter because Defendants knew or recklessly disregarded that the Company was

implementing these contract terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128,

137-140, and that its internal retention metrics showed a material increase in contract

cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-130, 137, 139.

        215.     Defendants Wagner and Herdiech represented that the gross renewal rates would

remain consistent throughout the year:

        Analyst Abhey Rattan Lamba: Bill, on the topic of gross renewal rates, you said
        in the past that you would like to return that to historical levels over time. Can
        you talk about some of the initiatives you have in place to realize that goal? And
        what are some of the near-term impediments that we should be thinking of in
        increasing that -- those rates?

        Defendant Wagner: Yes. So actually, our renewal rates are at our -- at the
        average where they’ve been. So that’s been pretty consistent for quite some time.
        It’s 75%. We do think and we are pleased with how renewals performed overall
        in the quarter. That said, as we’ve talked before, as we continue to migrate
        customers from monthly to annual, with Jive coming onboard, which had very


                           AMENDED CLASS ACTION COMPLAINT
                                         81
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 85 of 113



        strong renewal rates, over the long term, we think there’s opportunity to work on
        that and improve on that but certainly no impact this year. We expect renewal
        rates to be pretty consistent as we work through the year

        Defendant Herdiech: Yes. We started that conversion work kind of in the
        beginning of the second half of last year. So that hasn’t even come around yet
        for us.

        216.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions; (ii) that

the resulting customer churn would materially impact renewal rates in the Collaboration segment

in Q2’18, which was not reflected in the Company’s overall gross renewal rate; and (iii) that

strong renewals in the IAM segment masked the decline in renewals in the Collaboration

segment. The statement was made with scienter because Defendants knew or recklessly

disregarded that the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-

109, 112, 117-119, 123-126, 128, 137-140, and that its internal retention metrics showed a

material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-

130, 137, 139.

        217.     Defendant Herdiech acknowledged that strong performance in the identity and

access management space impacted overall retention rates:

        Analyst Timothy Elmer Klasell: . . . And then the second follow-on will be on
        the renewal rate. On the identity and access management, obviously, you can see
        some uptrends there. What maybe -- how much of an effect could you see coming


                           AMENDED CLASS ACTION COMPLAINT
                                         82
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 86 of 113



        from identity and access management as that continues to grow? Or is there --
        how should we think about that, I guess?

        Defendant Herdiech: Yes. So Tim, as Bill said, we’re very pleased with
        renewals in the identity and access management space. It is -- does represent 30%
        of our business. So it does impact overall retention rates that we disclose. And
        going forward, these rates have remained relatively stable over the years. And for
        certainly the rest of the year, we don’t see any change in that.

        218.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions; (ii) that

the resulting customer churn would materially impact renewal rates in the Collaboration segment

in Q2’18, which was not reflected in the Company’s overall gross renewal rate; and (iii) that the

strong renewals of Access products masked the decline in Collaboration segment’s renewal rates

        219.     On April 27, 2018, the Company filed its Quarterly Report on Form 10-Q for the

first quarter 2018. Therein, LogMeIn stated, in relevant part:

        The integration of the GoTo Business presents significant challenges.

        On January 31, 2017, we completed our acquisition of the GoTo family of service
        offerings, or the GoTo Business, from a wholly–owned subsidiary of Citrix
        Systems, Inc., or Citrix, via a Reverse Morris Trust transaction, which we refer to
        herein as the Merger.

        There is a significant degree of difficulty inherent in the process of integrating the
        GoTo Business with our company. These difficulties include:

        §   the integration of the GoTo Business with our current businesses while
            carrying on the ongoing operations of all businesses;


                           AMENDED CLASS ACTION COMPLAINT
                                         83
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 87 of 113



        §   managing a significantly larger company than before the consummation of the
            Merger;

        §   coordinating geographically separate organizations;

        §   integrating the business cultures of both companies, which may prove to be
            incompatible;

        §   creating uniform standards, controls, procedures, policies and information
            systems and controlling the costs associated with such matters;

        §   integrating certain information technology, purchasing, accounting, finance,
            sales, billing, human resources, payroll and regulatory compliance systems;
            and

        §   the potential difficulty in retaining key officers and personnel of our company
            and GetGo.

        The process of integrating operations could cause an interruption of, or loss of
        momentum in, the activities in one or more of our businesses. Members of our
        senior management may be required to devote considerable amounts of time to
        this integration process, which will decrease the time they will have to manage the
        business of our company, serve the existing businesses, or develop new products
        or strategies. If our senior management is not able to effectively manage the
        integration process, or if any significant business activities are interrupted as a
        result of the integration process, our business could suffer.

        Our successful or cost-effective integration of the GoTo Business cannot be
        assured. The failure to do so could have a material adverse effect on our business,
        financial condition or results of operations after the Merger.

        220.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

                           AMENDED CLASS ACTION COMPLAINT
                                         84
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 88 of 113



annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        221.     Regarding customer retention, the Company stated in the Form 10-Q, in relevant

part:

        If we are unable to retain our existing customers, our revenue and results of
        operations would be adversely affected.

        The services offered by us are generally sold pursuant to agreements that are one
        year in duration. Customers have no obligation to renew their subscriptions after
        their subscription period expires, and these subscriptions may not be renewed on
        the same or on more profitable terms. As a result, our ability to grow depends in
        part on subscription renewals. We may not be able to accurately predict future
        trends in customer renewals, and our customers’ renewal rates may decline or
        fluctuate because of several factors, including their satisfaction or dissatisfaction
        with our services, the prices of our services, the prices of services offered by our
        competitors or reductions in our customers’ spending levels. If our customers do
        not renew their subscriptions for our services, renew on less favorable terms, or
        do not purchase additional functionality or subscriptions, our revenue may grow
        more slowly than expected or decline, and our profitability and gross margins
        may be harmed.

        222.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)



                           AMENDED CLASS ACTION COMPLAINT
                                         85
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 89 of 113



that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        223.     Regarding specific risks affecting the Company’s customers who are small and

medium businesses (SMBs), the Company stated in the Form 10-Q, in relevant part:

        Failure to effectively and efficiently service SMBs would adversely affect our
        ability to increase our revenue.

        We market and sell a significant amount of our services to SMBs. SMBs are
        challenging to reach, acquire and retain in a cost-effective manner. To grow our
        revenue quickly, we must add new customers, sell additional services to existing
        customers and encourage existing customers to renew their subscriptions. Selling
        to and retaining SMBs is more difficult than selling to and retaining large
        enterprise customers because SMB customers generally:

        §   have high failure rates;

        §   are price sensitive;

        §   are difficult to reach with targeted sales campaigns;

        §   have high churn rates in part because of the scale of their businesses and the
            ease of switching services; and

        §   generate less revenue per customer and per transaction.

        In addition, SMBs frequently have limited budgets and may choose to spend
        funds on items other than our services. Moreover, SMBs are more likely to be
        significantly affected by economic downturns than larger, more established
        companies, and if these organizations experience economic hardship, they may be
        unwilling or unable to expend resources on IT.

        If we are unable to market and sell our services to SMBs with competitive pricing
        and in a cost-effective manner, our ability to grow our revenue and maintain
        profitability will be harmed.



                           AMENDED CLASS ACTION COMPLAINT
                                         86
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 90 of 113



        224.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        225.     The 10-Q also stated “For the three months ended March 31, 2018, our gross

annualized renewal rate was approximately 75%.”

        226.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions; (ii) that the


                           AMENDED CLASS ACTION COMPLAINT
                                         87
462257.2 LOGMEIN10B
         Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 91 of 113



resulting customer churn would materially impact renewal rates in the Collaboration segment in

Q2’18, which was not reflected in the Company’s overall gross renewal rate; and (iii) that the

strong renewals of Access products masked the decline in Collaboration segment’s renewal

rates.    The statement was made with scienter because Defendants knew or recklessly

disregarded that the Company was implementing these contract terms ¶¶85, 90, 102-103, 108-

109, 112, 117-119, 123-126, 128, 137-140, and that its internal retention metrics showed a

material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-104, 111, 120-121, 127, 129-

130, 137, 139.

         G.      Defendants’ False and Misleading Statements and Omissions on May 15,
                 2018 at the JP Morgan Global Technology, Media and Communications
                 Conference

         227.    On May 15, 2018, Defendant Wagner participated in the JP Morgan Global

Technology, Media and Communications Conference. Defendant Wagner represented that GoTo

customers had the option to renew with annual, rather than monthly, billing terms.

         One of the things that we believe – and in SaaS – SaaS is a subscription that
         people should pay for the subscription upfront. That was LogMeIn’s policy. The
         GoTo policy was monthly subscription – or annual subscriptions, but monthly
         pay. And customers can still do that, but we’ve incented the sales force to
         migrate those customers to annual pay. That’s obviously driven significant
         increase in cash flow, but we haven’t really insisted that people do that.

         So we’re also being, I think, taking our time to do it. We don’t need to. We’re
         expanding cash flow and margins as we go nicely. There’s still a lot of runway
         there, but we’re not telling people when they renew, okay, you have to move to
         an annual subscription. I mean, we’re giving that option, giving incentive. But
         if people push back and don’t want to do it, then that will be okay, at least in the
         short term.

         228.    This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for


                           AMENDED CLASS ACTION COMPLAINT
                                         88
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 92 of 113



customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new

purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

        H.       Defendants’ False and Misleading Statements and Omissions on June 5, 2018
                 at the Robert W. Baird & Co. Global Consumer, Technology & Services
                 Conference

        229.     On June 5, 2018, Defendant Bradley participated at the Robert W. Baird & Co.

Global Consumer, Technology & Services Conference. Defendant Bradley stated that “a huge

amount of focus from investors is our collaboration segment.” Defendant Bradley further stated:

        In the first quarter of 2018, this grew 5% year-over-year. But now we have Jive in
        the portfolio. And we expect the growth to accelerate not only with Jive’s
        contribution but also with some of the initiatives we’re doing around the piece of
        the business that before Jive was included. We’re on sales productivity and some
        other initiatives, product enhancements that we believe will continue to
        accelerate the growth of this business.

        230.     This statement was materially false and/or misleading because it failed to disclose

that the Company was: (i) aggressively transitioning GoTo contracts from monthly to annual pre-

paid billing without providing adequate notice to SMB customers or obtaining their affirmative

consent; (ii) removing the ‘termination for convenience’ clause ¶44; (iii) increasing the price for

customers who wanted to pay monthly or quarterly; and (iv) forcing larger customers to sign new



                           AMENDED CLASS ACTION COMPLAINT
                                         89
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 93 of 113



purchase orders rather than auto-renewing. The statement was additionally misleading because it

failed to disclose: (i) that, as a result of these changes, a material number of customers had

decided in advance of the renewal date that they would not renew their subscriptions, and (ii)

that, as a result, the Company would experience a material increase in customer churn when their

annual pre-paid contracts expired in Q2’18. The statement was made with scienter because

Defendants knew or recklessly disregarded that the Company was implementing these contract

terms ¶¶85, 90, 102-103, 108-109, 112, 117-119, 123-126, 128, 137-140, and that its internal

retention metrics showed a material increase in contract cancellations ¶¶86, 89-90, 97-99, 103-

104, 111, 120-121, 127, 129-130, 137, 139.

VII.    LOSS CAUSATION

        231.     During the Class Period, as detailed herein, Defendants made materially false

and/or misleading statements and omissions, and engaged in a scheme to deceive the market.

This course of wrongful conduct operated as a fraud or deceit on the Class and caused the price

of LogMeIn securities to be artificially inflated. But for Defendants’ misrepresentations and

omissions, Plaintiffs and the other members of the Class would not have purchased LogMeIn

securities or would not have purchased such securities at artificially inflated prices. Later, when

Defendants’ prior misrepresentations, omissions and fraudulent conduct were disclosed to the

market, the price of LogMeIn shares fell significantly as the prior artificial price inflation was

dissipated. As a result of their purchases and/or acquisition of LogMeIn securities during the

Class Period, Plaintiffs and other members of the Class suffered economic loss, i.e. damages,

under the Exchange Act. The timing and magnitude of the decline in the prices of the Company’s

shares negates any inference that the economic losses and damages suffered by Plaintiffs and the

other members of the Class were caused by changed market conditions, macroeconomic factors,

or Company-specific facts unrelated to Defendants’ fraudulent conduct.


                          AMENDED CLASS ACTION COMPLAINT
                                        90
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 94 of 113



        232.     The concealed risks began to materialize and/or the truth about the material

misrepresentations and omissions was partially revealed to the public on February 15, 2018.

After the market closed, the Company announced its financial results for fourth quarter and full

year 2017, as well as 2018 guidance. Specifically, the Company reiterated that it expected 5-6%

revenue growth for 2018, which it had previously announced during the December 19, 2017

Analyst Day.

        233.     On this news, shares of LogMeIn declined $11.35 per share, or approximately

8.48%, to close at $122.45 per share on February 16, 2018, on unusually heavy trading volume.

The next trading session, shares of LogMeIn declined $5.05 per share, or approximately 4.12%,

to close at $117.40 per share on February 20, 2018, on unusually heavy trading volume.

        234.     The price declines on February 16, 2018 and February 20, 2018 were the result of

the nature and extent of Defendants’ fraud being partially revealed to investors and the market.

Inter alia, the disclosures on February 15, 2018 were a partial disclosure because, contrary to the

Company’s prior positive statements, the Company was experiencing weakness in customer

retention that threatened the Company’s outlook. Nevertheless, Defendants failed to disclose that

they had implemented aggressive business practices affecting GoTo customers that caused the

Company’s problems with customer retention.

        235.     On May 23, 2018, near the end of the second quarter 2018, Defendants Wagner

and Bradley partially disclosed the customer friction experienced by the Company due to its

changes to GoTo contracts, as well as certain corrective measures the Company had undertaken,

which were published after the market closed in a report by Piper Jaffray. Based on a full day of

investor meetings with Defendants Wagner and Bradley, Piper Jaffray reported that (1) “[I]t

appears that during LogMeIn’s integration of the go to assets there existed some vulnerability

that the company is focused on addressing with a combination of new product as well as pricing


                           AMENDED CLASS ACTION COMPLAINT
                                         91
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 95 of 113



and packaging flexibility;” (2) “While management has made a push on contract annualization of

the GoTo base, we believe that competitive pricing flexibility has made the base a bit more

vulnerable than in past years;” and (3) “we believe the company has made a move to be more

flexible on business terms and remove friction from its renewal process and buying experience.”

        236.     On this news, shares of LogMeIn declined $2.35 per share, or approximately

2.13%, to close at $107.75 per share on May 24, 2018, on unusually heavy trading volume.

        237.     The May 24, 2018 price decline was the result of the nature and extent of

Defendants’ fraud being partially revealed to investors and the market. Inter alia, the disclosures

on May 23, 2018 were a partial disclosure because, contrary to the Company’s prior positive

statements, the Company had difficulty integrating the GoTo assets and the changes to GoTo

contracts had exposed a competitive vulnerability that threatened customer retention.

        238.     After the close of market on July 26, 2018, the Company announced its financial

results for second quarter 2018. In the announcement and corresponding earnings conference

call, the Company disclosed, inter alia: (a) the Company had aggressively changed business

terms for GoTo contracts from monthly to annual billing; (b) the Company had removed the

termination for convenience clause from GoTo contracts; (c) that the Company had created

certain barriers to the auto renewal process; (d) that the Company had increased its prices; (e)

that, as a result, its customers experienced friction; and (f) that, as a result, the renewal rates for

the Collaboration & Communication segment declined 3.5%.

        239.     On this news, shares of LogMeIn declined $26.60 per share, or approximately

25.47%, to close at $77.85 per share on July 27,2018, on unusually heavy trading volume.

        240.     The July 27, 2018 price decline was the result of the nature and extent of

Defendants’ fraud being revealed to investors and the market. Contrary to the Company’s prior

positive statements, the disclosures revealed that the Company had difficulty integrating the


                           AMENDED CLASS ACTION COMPLAINT
                                         92
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 96 of 113



GoTo assets and the changes to GoTo contracts had negatively impacted renewal rates and

customer retention.

VIII. POST-CLASS PERIOD EVENTS

        241.     On October 25, 2018, LogMeIn hosted a conference call with investors, analysts,

and the public to discuss its 3Q’18 results. Therein, Defendant Wagner stated that the Company

“eliminate[d] the friction [it] had introduced into the renewal process for many customers.”

Specifically, the Company “automated more of the renewal process, while increasing [its] focus

on the success of [its] customers earlier in their life cycle” and “introduced more flexible

business terms.” Defendant Wagner stated that, as a result of the changes, “overall renewal rates

for the Communications & Collaboration business increased to 83% versus the 77.5% [the

Company] saw in Q2.” Herdiech reported, “For the total company, our gross renewal rate across

all products on an annualized dollar basis improved to approximately 80%, driven by improved

retention rates in our Collaboration business.”

        242.     Defendant Wagner emphasized that “the business changes we made ourselves

had the biggest impact in helping our renewal rates go from 77.5% up to 83%,” rather than any

change in competitors’ strategy. When analysts clarified whether he was deemphasizing the

competitive challenges that he had stated in the previous earnings call, Defendant Wagner

reiterated:

        It was really, as we said last quarter, really 3 things we saw as we dug in. It was
        really the business changes that we made that we expected would have the
        biggest impact, and that’s the way it played out in the quarter. I think the other
        issues turned out to be less of a long-term driver. So we made those changes and
        we’re pleased with the results.

        243.     Defendant Wagner also stated that the Company benefitted by reducing its prices:

        We, actually, we did talk -- we did make some pricing changes in the quarter and
        they’ve yielded really positive results. One thing we did was to lower the entry-
        level price. Based on tests that we saw, we learned that lowering the entry-level


                           AMENDED CLASS ACTION COMPLAINT
                                         93
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 97 of 113



        price, the customers actually purchase more seats. And that’s exactly what we
        saw. This elasticity meant that, despite the lower price, overall revenue actually
        increased. The second thing we did was introduce site licenses that allowed us to
        preserve revenue from -- and revenue at current rates, really and -- while we
        increase account penetration at larger accounts.

        244.     On October 25, 2018, research firm RBC Capital Markets published a report

noting that the retention issues were more process than product related:

        In hindsight, management believes that the Q2/18 issues were more process than
        product related. Coming out of last quarter, many investors had also viewed the
        issues as at least somewhat competitive related and management believes that
        isn’t as impactful as feared.

        245.     On October 26, 2018, research firm Piper Jaffray published a report noted renewal

rates increased due to reduced customer friction:

        Management called out stabilizing renewal rates in its Collaboration segment,
        which increased 550 bps q/q/ from 77.5% to 83% (ex-Jive). Overall renewal rates
        across the company increased for the first time since the merger, from 75% to
        80%. The company attributed this to reduced friction with a more automated
        renewal process, engagement with customers ahead of renewals, new pricing and
        packaging, flexibility with contract terms, and a number of product updates. . . .
        On our call back, management also mentioned that had it maintained annual
        contracts (for both new customers and renewals), deferred would have
        otherwise been $15 – 20M higher in the quarter.

IX.     ADDITIONAL SCIENTER ALLEGATIONS

        246.     As alleged herein, Defendants acted with scienter since they knew that the public

documents and statements issued or disseminated by Defendants, including in the name of the

Company, were materially false and/or misleading; knew that such statements or documents

would be issued or disseminated to the investing public; and knowingly or substantially

participated or acquiesced in the issuance or dissemination of such statements or documents as

primary violations of the federal securities laws. As set forth elsewhere herein in detail,

Defendants Wagner, Herdiech, and Bradley by virtue of their receipt of information reflecting

the true facts regarding LogMeIn, their control over, and/or receipt and/or modification of

LogMeIn’s allegedly materially misleading statements and/or their associations with the

                           AMENDED CLASS ACTION COMPLAINT
                                         94
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 98 of 113



Company which made them privy to confidential proprietary information concerning LogMeIn,

participated in the fraudulent scheme alleged herein.

        247.     Defendants Wagner, Herdiech, and Bradley knew or recklessly disregarded the

false and misleading nature of the information they caused to be disseminated to the investing

public. The fraudulent scheme described herein could not have been perpetuated during the Class

Period without the knowledge and complicit or, at least, the reckless disregard of the personnel at

the highest level of the Company, including Defendants Wagner, Herdiech, and Bradley.

        248.     The following additional facts give rise to a strong inference that the Defendants

acted with scienter.

        249.     The fraud alleged herein, relating to the concealment the Company’s aggressive

business practices with respect to GoTo contracts and the resulting retention problems, involved

LogMeIn’s core operations, and knowledge of the fraud may therefore be imputed to Defendants

Wagner, Herdiech, and Bradley. Specifically, the retention of GoTo’s customers, in particular

those in the Collaboration segment which accounted for more than half of the combined entity’s

revenues, was undoubtedly crucial to the Company’s viability and success.              Defendants

repeatedly noted the importance of transitioning the GoTo customers to LogMeIn’s contract

terms, stressing that they were doing so in a way that would not cause customer friction.

Defendants discussed the impact of this transition on free cash flow, deferred revenue, EBITDA,

and revenue when reporting the Company’s financial results and guidance, and indicated they

were monitoring churn.

        250.     Defendants’ own statements confirm that transition of the GoTo customers was

core to LogMeIn’s business success, and a focus of management. For example, on the Q2’17

earnings call, discussing the progress of integrating GoTo, Defendant Herdiech noted the impact

of transitioning GoTo’s monthly customers to annual contracts on the Company’s deferred


                           AMENDED CLASS ACTION COMPLAINT
                                         95
462257.2 LOGMEIN10B
        Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 99 of 113



revenue, stating, “[T]he big opportunity is in really in the renewal base. As we start to renew that

business and push for annual contracts, annual payment terms, that probably takes through 2018

to do, but by far it’s the biggest opportunity for us.” Defendant Bradley likewise stated at the

September 13, 2017 Deutsche Bank Technology Conference that, “[W]e have a very deliberate

plan and a specific plan to go out after these contracts, whether they are e-commerce or

whether they are touch sales and convert them from a monthly payer 12 times a year to a one-

time payer.”

        251.     The Individual Defendants, as members of LogMeIn’s corporate management,

had access to and reviewed reports about LogMeIn’s sales, renewals, and resulting revenues and

cash flows, and represented to the investing public that they were tracking the metrics. Defendant

Wagner noted on the October 26, 2017 earnings call that the Company had “[brought] together

the teams, systems and processes that underpin our sales and marketing efforts and provide

visibility into our business” and had a “common view of our bookings, revenue and renewals, all

key performance indicators needed to help better manage the business.” At the Company’s

Analyst Day, Defendant Wagner stated that “cash flow per share is an important metric for us

that we measure our success, as we think about value creation.” At the May 9, 2017 Jefferies

Global Tech Conference, Defendant Bradley noted that “as we can convert those [contract]

terms, there should be a corresponding improvement with the free cash flow yield.” Defendant

Bradley told investors at the May 15, 2018 Needham Emerging Tech Conference that “free cash

flow is one of LogMein’s . . . defining characteristics.” On LogMeIn’s Q4’17 earnings call on

February 15, 2018, Defendant Wagner noted the Company’s proprietary expertise in pricing,

assuring investors they were able to forecast the impact of pricing increases:

        [P]ricing and packaging, we think that’s a lever that is not always used
        efficiently by a lot of SaaS companies. We do and something we’re very
        scientific in our approach about. And I think we have a – kind of we’re really


                          AMENDED CLASS ACTION COMPLAINT
                                        96
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 100 of 113



        good at forecasting what that looks like, and it’s something we consider almost a
        proprietary expertise, if you will.

At the May 23, 2017 JP Morgan Global Technology Conference, Defendant Wagner stated that

“LogMeIn was very aggressive at implementing what I would call sales force automation. We

were early adopters of that technology back in 2013 and had really managed our sales process by

very metrics-driven approach and activity-driven approach as opposed to the days of just

focusing on pipeline, which I think can be illusionary at best.” On the Q3’ 2017 earnings call,

Wagner stated that the Company was “tracking particularly the effectiveness of our ramped sales

force” and noted that “sales reps productivity on a ramped basis is really the kind of key metric

for us.” Defendant Herdiech indicated the Company tracked segment-specific renewal rates on

the Q1’18 earnings call, stating “we’re very pleased with renewals in the identity and access

management space.”

        252.     The Defendants noted not only their access to segment specific and other

retention data metrics; but also, that the they tracked this data following price increases. On the

Q1’2016 earnings call, Defendant Herdiech noted:

        As we discussed on our last call, in January, we increased the list price of Pro
        while in creating additional functionality for cloud storage and password
        management. As planned, Pro customers renewed at lower rates in the quarter,
        which impacted our overall gross renewal rate. We do expect our gross renewal
        rate to remain at this level throughout the balance of the year. That said, while our
        overall renewal rate was lower this quarter, the strength and broad-based
        performance across all our clouds not only produced a very strong Q1, but also
        allowed us to increase our full-year outlook.

                                                ***

        We continue to believe that Pro is a really valuable product, particularly for like
        really active customers. And if we were to report -- we track internally, but if we
        were to report renewal rates on a net basis like a lot of our other SaaS
        comparables do, we would be here telling you that the renewal rates on Pro
        went up in the quarter.




                          AMENDED CLASS ACTION COMPLAINT
                                        97
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 101 of 113



Defendant Wagner similarly acknowledged at Analyst Day that converting from monthly to

annual payments “has somewhat of a dampening effect on retention,” showing that he knew the

aggressive changes to business terms could have an adverse effect on the Company’s core

operations.

        253.     Former employees provided further detail of the extensive retention data and

customer satisfaction analytics that the Defendants used to measure the impact of the contract

changes on customer retention. CW4 confirmed that SVP of Customer Success, Scott Romesser,

presented the retention data showing a drastic increase in cancellations to Defendants Wagner

and Herdiech. On the Q2’ 2017 earnings call, Defendant Wagner acknowledged, “In Q2, we

also began testing conversion of existing customers to annual prepaid subscriptions, and we are

encouraged by the early results.” He added that this would “not only improves the company’s

cash flow through revenue predictability, but it also will help improve retention and simplify

back-end business processes.”

        254.     Defendant Wagner, moreover, represented that he was personally involved in day-

to-day operations. In the October 26, 2017 conference call, Defendant Wagner stated that he

“was meeting with the sales leadership team [that day]” and that he had “been sitting on the sales

floor and listening to the reps.”

        255.     Indeed when the truth was revealed to the market on the Q2’ 2018 earnings call,

Defendant Wagner stated, “I personally began to work more closely with the team to overhaul

our business practices, made changes to pricing and packaging and increased our engineering

team’s focus on delivering on key product initiatives for our Collaboration products.” He noted,

“I personally really started digging in and to make sure that we had our arms around exactly

what the cause was and we have a really clear plan on how to address them and fix them.”

Assuring investors that he would fix the problem Defendant Wagner stated, “I’ve been


                           AMENDED CLASS ACTION COMPLAINT
                                         98
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 102 of 113



personally involved, so I feel very comfortable getting on this call and saying we will take care

of that.”

X.      CLASS ACTION ALLEGATIONS

        256.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of the Class, consisting of all individuals and entities that

purchased or acquired LogMeIn securities between July 27, 2017 and July 26, 2018, inclusive,

seeking remedies under Sections 10(b) and 20(a) of the Exchange Act. Excluded from the Class

are Defendants, the officers and directors of the Company (at all relevant times), members of

their immediate families and their legal representatives, heirs, successors or assigns, and any

entity in which Defendants have or had a controlling interest.

        257.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, LogMeIn’s shares were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and

can only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds

or thousands of members in the proposed Class. Millions of LogMeIn shares were traded

publicly during the Class Period on the NASDAQ. As of December 31, 2017, LogMeIn had

approximately 52,564,000 shares of common stock outstanding.          Record owners and other

members of the Class may be identified from records maintained by LogMeIn or its transfer

agent and may be notified of the pendency of this action by mail, using the form of notice similar

to that customarily used in securities class actions.

        258.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.




                           AMENDED CLASS ACTION COMPLAINT
                                         99
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 103 of 113



        259.      Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action and securities

litigation.

        260.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of LogMeIn;

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages; and

                  (d)    whether the Defendants acted with scienter.

        261.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs complained of herein.            Moreover, there will be no difficulty in the

management of this action as a class action.

XI.     UNDISCLOSED ADVERSE FACTS

        262.      The market for LogMeIn’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements, LogMeIn’s

shares traded at artificially inflated prices during the Class Period. Plaintiffs and other members


                            AMENDED CLASS ACTION COMPLAINT
                                         100
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 104 of 113



of the Class purchased or otherwise acquired LogMeIn’s shares relying upon the integrity of the

market price of the Company’s shares and market information relating to LogMeIn, and have

been damaged thereby.

        263.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of LogMeIn’s shares, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading in that they failed to disclose material adverse information and/or

misrepresented the truth about LogMeIn’s business, operations, and prospects as alleged herein.

        264.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiffs and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about LogMeIn’s business and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its business and prospects, thus causing the Company’s

securities to be overvalued and artificially inflated at all relevant times. Defendants’ materially

false and/or misleading statements during the Class Period resulted in Plaintiffs and other

members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein.

XII.    APPLICABILITY OF PRESUMPTION OF RELIANCE

        265.     The market for LogMeIn’s shares was open, well-developed, and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, LogMeIn’s securities traded at artificially inflated prices during the Class Period. On


                           AMENDED CLASS ACTION COMPLAINT
                                        101
462257.2 LOGMEIN10B
          Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 105 of 113



February 15, 2018, the Company’s shares closed at a Class Period high of $133.80 per share.

Plaintiffs and other members of the Class purchased or otherwise acquired the Company’s shares

relying upon the integrity of the market price of LogMeIn’s shares and market information

relating to LogMeIn, and have been damaged thereby.

          266.   During the Class Period, the artificial inflation of LogMeIn’s stock was caused by

the material misrepresentations and/or omissions particularized in this Complaint, which in turn

caused the damages sustained by Plaintiffs and other members of the Class. As described herein,

during the Class Period, Defendants made or caused to be made a series of materially false

and/or misleading statements about LogMeIn’s business, prospects, and operations.             These

material misstatements and/or omissions created an unrealistically positive assessment of

LogMeIn and its business, operations, and prospects, thus causing the price of the Company’s

shares to be artificially inflated at all relevant times, and when disclosed, negatively affected the

value of the Company’s shares. Defendants’ materially false and/or misleading statements

during the Class Period resulted in Plaintiffs and other members of the Class purchasing the

Company’s shares at such artificially inflated prices, and each of them has been damaged as a

result.

          267.   At all relevant times, the market for LogMeIn’s shares was an efficient market for

the following reasons, among others:

                 (a)    LogMeIn shares met the requirements for listing, and were listed and

actively traded on the NASDAQ, a highly efficient and automated market;

                 (b)    As a regulated issuer, LogMeIn filed periodic public reports with the SEC

and/or the NASDAQ;

                 (c)    LogMeIn regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases


                           AMENDED CLASS ACTION COMPLAINT
                                        102
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 106 of 113



on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and

                 (d)    LogMeIn was followed by securities analysts employed by brokerage

firms who wrote reports about the Company, and these reports were distributed to the sales force

and certain customers of their respective brokerage firms. Each of these reports were publicly

available and entered the public marketplace.

        268.     As a result of the foregoing, the market for LogMeIn’s shares promptly digested

current information regarding LogMeIn from all publicly available sources and reflected such

information in LogMeIn’s share price. Under these circumstances, all purchasers of LogMeIn’s

shares during the Class Period suffered similar injury through their purchase of LogMeIn’s

securities at artificially inflated prices and a presumption of reliance applies.

        269.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406 U.S. 128 (1972), because

the Class’s claims are, in large part, grounded on Defendants’ material misrepresentations and/or

omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

XIII. NO SAFE HARBOR




                           AMENDED CLASS ACTION COMPLAINT
                                        103
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 107 of 113



        270.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and/or there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of LogMeIn who knew that the statement was false or misleading when made.

XIV. CLAIMS

                                          FIRST CLAIM
                       Violations of Section 10(b) of the Exchange Act and
                              Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants

        271.     Plaintiffs repeats and re-alleges each allegation contained above as if fully set

forth herein.

        272.     This claim is asserted against all Defendants and is based on Section 10(b) of the

Exchange Act.

        273.     During the Class Period, the Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs



                           AMENDED CLASS ACTION COMPLAINT
                                        104
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 108 of 113



and other members of the Class to purchase LogMeIn’s shares at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, the Defendants took the actions

set forth herein.

        274.     The Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s shares in an effort to

maintain artificially high market prices for LogMeIn’s shares in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All the Defendants were either primary participants in the

wrongful and illegal conduct charged herein or were controlling persons as alleged below.

        275.     The Defendants, individually and in concert, directly and indirectly, by the use,

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

in a continuous course of conduct to conceal adverse material information about LogMeIn’s

financial well-being and prospects, as specified herein.

        276.     The Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of LogMeIn’s value and

performance and continued growth, which included the making of, or the participation in the

making of, untrue statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about LogMeIn and its business operations and prospects, in

light of the circumstances under which they were made, not misleading, and engaged in

transactions, practices, and a course of business which operated as a fraud and deceit upon the

purchasers of the Company’s shares during the Class Period.




                           AMENDED CLASS ACTION COMPLAINT
                                        105
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 109 of 113



        277.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of the Individual Defendants, by virtue of

their responsibilities and activities as a senior officer and/or director of the Company, was privy

to and participated in the creation, development and reporting of the Company’s internal

budgets, plans, projections and/or reports; (iii) each of the Individual Defendants enjoyed

significant personal contact and familiarity with the other Individual Defendants and was advised

of, and had access to, other members of the Company’s management team, internal reports and

other data and information about the Company’s finances, and operations at all relevant times;

and (iv) each of the Individual Defendants was aware of the Company’s dissemination of

information to the investing public which they knew and/or recklessly disregarded was

materially false and misleading.

        278.     The Defendants had actual knowledge of the misrepresentations and/or omissions

of material facts set forth herein or acted with reckless disregard for the truth in that they failed

to ascertain and to disclose such facts, even though such facts were available to them. The

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly

and for the purpose and effect of concealing LogMeIn’s financial well-being and prospects from

the investing public and supporting the artificially inflated price of its securities.            As

demonstrated by the Defendants’ overstatements and/or misstatements of the Company’s

business, operations, financial well-being, and prospects throughout the Class Period, the

Defendants, if they did not have actual knowledge of the misrepresentations and/or omissions

alleged, were reckless in failing to obtain such knowledge by deliberately refraining from taking

those steps necessary to discover whether those statements were false or misleading.


                           AMENDED CLASS ACTION COMPLAINT
                                        106
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 110 of 113



        279.     Because of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

LogMeIn’s shares was artificially inflated during the Class Period. In ignorance of the fact that

the market price of the Company’s shares was artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the shares traded, and/or in the absence of material adverse information that

was known to or recklessly disregarded by the Defendants, and not disclosed in public during the

Class Period, Plaintiffs and the other members of the Class acquired LogMeIn’s shares during

the Class Period at artificially high prices, and were damaged thereby.

        280.     At the time of said misrepresentations and/or omissions, Plaintiffs and other

members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiffs

and the other members of the Class and the marketplace known the truth regarding the

Company’s misrepresentations, which were not disclosed by the Defendants, Plaintiffs and other

members of the Class would not have purchased or otherwise acquired their LogMeIn shares, or,

if they had acquired such shares during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        281.     Because of the foregoing, the Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        282.     As a direct and proximate result of the Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their respective

purchases and sales of the Company’s shares during the Class Period.

                                        SECOND CLAIM
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants




                           AMENDED CLASS ACTION COMPLAINT
                                        107
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 111 of 113



        283.     Plaintiffs repeat and re-alleges each and every allegation contained above as if

fully set forth herein.

        284.     This claim is asserted against the Individual Defendants and is based on Section

20(a) of the Exchange Act.

        285.     The allegations in ¶¶271-282, and incorporated into this claim, demonstrate a

primary violation of Sections Section 10(b) of the Exchange Act.

        286.     The Individual Defendants acted as controlling persons of LogMeIn within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiffs contend are false and misleading. The Individual Defendants were

provided with, or had unlimited access to, copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiffs to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

        287.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have

had the power to control or influence the particular statements giving rise to the securities law

violations as alleged herein and exercised the same.

        288.     Because of their positions as controlling persons, the Individual Defendants are

thus liable pursuant to Section 20(a) of the Exchange Act for LogMeIn’s primary Exchange Act


                           AMENDED CLASS ACTION COMPLAINT
                                        108
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 112 of 113



Section 10(b) violations.     As a direct and proximate result of the Individual Defendants’

wrongful conduct, Plaintiffs and other members of the Class suffered damages in connection

with their purchases of the Company’s shares during the Class Period.

XV.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

        (a)      A determination that this action is a proper class action under Rule 23 of the

Federal Rules of Civil Procedure;

        (b)      An award of compensatory damages in favor of Plaintiffs and the other Class

members against all Defendants, jointly and severally, for all damages sustained due to

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)      An award to Plaintiffs and the Class of their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees;

        (d)      Awarding extraordinary, equitable, and/or injunctive relief as permitted by law;

and

        (e)      Such other and further relief as the Court may deem just and proper

XVI. JURY TRIAL DEMANDED

        Plaintiffs hereby demands a trial by jury.




                           AMENDED CLASS ACTION COMPLAINT
                                        109
462257.2 LOGMEIN10B
       Case 1:18-cv-12330-ADB Document 54 Filed 03/01/19 Page 113 of 113



Dated: March 1, 2019                                 BLOCK & LEVITON LLP

                                                     By: /s/ Jason M. Leviton
                                                     Jason M. Leviton (BBO #678331)
                                                     155 Federal Street, Suite 400
                                                     Boston, MA 02110
                                                     Telephone: (617) 398-5600
                                                     Facsimile: (617) 507-6020
                                                     Email: jason@blockesq.com

                                                     Liaison Counsel for Lead Plaintiffs and the
                                                     Class

                                                             -and-

                                                     GLANCY PRONGAY & MURRAY LLP
                                                     Robert V. Prongay (pro hac vice)
                                                     Lesley F. Portnoy
                                                     Charles H. Linehan
                                                     Christopher R. Fallon
                                                     1925 Century Park East, Suite 2100
                                                     Los Angeles, CA 90067
                                                     Telephone: (310) 201-9150
                                                     Facsimile: (310) 201-9160

                                                     Lead Counsel for Lead Plaintiffs and the
                                                     Class


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 1st day of

March, 2019.
                                                     /s/ Jason M. Leviton
                                                     Jason M. Leviton




                          AMENDED CLASS ACTION COMPLAINT
                                       110
462257.2 LOGMEIN10B
